                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 1 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date          Title/Description                                        Description                   Y/N Notes
                                           Draft Air Force Guidance Memorandum for Currently
                                           Serving Transgender Airmen. Labeled "DRAFT -- NOT
                                           FOR IMPLEMENTATION OR COMPLIANCE." Contains
                                           deliberations concerning the Air Force's
                                           implementation of policies and procedures for units,
                                           supervisors, commanders, transgender Airmen and
                                           the medical community to provide a construct by
                PrivWi PrivWi              which transgender Airmen may transition gender           Deliberations regarding the
 AF_00011779    thhold thhold              while serving and outlines policies for accessing,       implementation of                 Not
 _AF2           05772 05781      7/18/2016 separating, and retaining transgender Airmen.            transgender policy            N   predecisional
                                           Draft Department of Defense Instruction ("DoDI")
                                           titled "IN-SERVICE TRANSITION FOR SERVICE
                                           MEMBERS IDENTIFYING AS TRANSGENDER." Contains
                                           a watermark on each page stating "DRAFT." Contains
                                           draft proposal concerning how transgender service
                                           members can transition while serving, how service
                PrivWi PrivWi              members can change their gender markers in DEERS,        Deliberations regarding the
 AF_00015510    thhold thhold              and how service members can obtain medical               implementation of the
 _AF2           05782 5800        6/3/2016 treatment.                                               transgender policy            Y
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy.
                                                                                                    Undated draft slides
                                                                                                    regarding development of
                                                                                                    training modules,
                                                                                                    implementing the Carter
                                                                                                    policy, implementing
                                                                                                    medical policy, and data
                                                                                                    collection. Contains
                                                                                                    speaker notes. The slide
                PrivWi PrivWi              Draft Air Force slides re: development of two training   deck is incomplete, missing
 AF_00016956    thhold thhold              modules for total force awareness of transgender         the opening slides and            Not
 _AF2           05801 5808       12/2/2016 service. Contains speaker notes.                         closing slides.               N   predecisional



                                                                          1
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 2 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                     Description                   Y/N Notes
                                             Joint Chiefs of Staff draft PowerPoint titled
                                             "Transgender Service" with speaker notes and
                PrivWi   PrivWi              comments. Labeled "FOUO//Draft//Predecisional/Not     Deliberations regarding the
 AF_00017041    thhold   thhold              for public release." Contains comments for            implementation of the
 _AF2           05809    5826      3/14/2016 recommended edits.                                    transgender policy            Y
                PrivWi   PrivWi                                                                    Deliberations regarding the
 AF_00017134    thhold   thhold              Excel spreadsheet tracking proposed training          implementation of the             Not
 _AF2           05827    5827       2/7/2017 standards, methods, and timelines.                    transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
 AF_00017139    thhold   thhold    10/19/201 Draft of excel spreadsheet to track milestones from   implementation of the             Not
 _AF2           05828    5828              6 Oct 16-Dec 17.                                        transgender policy            N   predecisional
                                             Draft TFAT Audio/Narration Script for Transgender
                PrivWi PrivWi                Awareness Training. Contains track changes and        Deliberations regarding the
 AF_00019209    thhold thhold                comments by Matthew McWhirter (USAF) with             implementation of the             Not
 _AF2           05829 5842         6/23/2017 recommended changes.                                  transgender policy            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   development of training on
                                                                                                   the repeal of Don’t-Ask-
                                                                                                   Don't-Tell. This email,
                                                                                                   dated 21 January 2011,
                PrivWi PrivWi                                                                      seeks coordination and
 AF_00021839    thhold thhold                                                                      recommendations on                Not
 _AF2           05843 5845         1/21/2011 Email chain concerning Don't Ask Don't Tell.          proposed training.            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                                                                                   repeal of Don’t-Ask-Don't-
                                                                                                   Tell. This email, dated 25
                                                                                                   March 2013, discusses
                                                                                                   potential changes to
                                                                                                   service regulations
                PrivWi PrivWi                                                                      regarding military benefits
 AF_00022282    thhold thhold                                                                      for same sex domestic             Not
 _AF2           05846 5852         2/25/2013 Email chain concerning Don't Ask Don't Tell.          partner.                      N   predecisional



                                                                           2
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 3 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                             Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                       Description                   Y/N Notes
                                               Not clearly relevant to any transgender policy.
                                               Document concerning coordination among Air Force
                                               commanders containing comment on Air Force
                                               Instruction (AFI) 36-3003. AFI 36-3003 was titled
                                               "Military Leave Program - Permissive (TDY) - Marriage
                PrivWi PrivWi                  (TMT)." Contains recommendation on whether to           Deliberations regarding the
 AF_00022309    thhold thhold      10/10/201   approve the AFI and reasons for that                    formulation Air Force             Not
 _AF2           05853 5854                 3   recommendation.                                         Instruction 36-3003           N   predecisional
                                               Not clearly relevant to any transgender policy.
                                               Consolidated comment matrix for "Interim
                PrivWi   PrivWi                Change(IC)1 for AFI 36-3003, Military Leave Program."   Deliberations regarding the
 AF_00022824    thhold   thhold    10/21/201   Contains a recommendation on whether to approve         formulation of Air Force          Not
 _AF2           05855    5855              3   the change to the Air Force Instruction.                Instruction                   N   predecisional
                PrivWi   PrivWi                E-mail requesting input on draft ADLS transgender       Deliberations regarding the
 AF_00027289    thhold   thhold                training with the content of the training as an         implementation of the             Not
 _AF2           05856    5858       4/6/2017   attachment                                              transgender policy            N   predecisional
                PrivWi   PrivWi                                                                        Deliberations regarding the
 AF_00027923    thhold   thhold              E-mail circulating working draft of the AFPM on           implementation of the             Not
 _AF2           05859    5862      9/13/2016 Transgender (including attachment)                        transgender policy            N   predecisional
                PrivWi   PrivWi              Email chain deliberating on who would develop             Deliberations regarding the
 AF_00029378    thhold   thhold              training and seeking transgender working group            implementation of the             Not
 _AF2           05863    5864      7/21/2016 recommendations regarding development of training.        transgender policy            N   predecisional
                                             SSS template of ETP form, AF Form 1768. Form
                                             concerns an Exception to Policy (ETP) for Dress and
                                             Appearance / Use of Facilities. Contains a description
                                             of the Airman's request for an ETP and
                PrivWi PrivWi                recommendations concerning review and approval.           Deliberations regarding the
 AF_00036002    thhold thhold                Form has placeholders and personal notes for later        implementation of
 _AF2           05865 05865       Undated    edits, and does not contain signatures from reviewers.    transgender policy            Y




                                                                           3
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 4 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                             Privilege Basis and             Priv.
 DOCID           Bates Bates Date            Title/Description                                         Description                     Y/N Notes
                                             SSS template of ETP form, AF Form 1768. Form
                                             concerns an Exception to Policy (ETP) for Dress and
                                             Appearance / Use of Facilities. Contains a description
                                             of the Airman's request for an ETP and
                PrivWi   PrivWi              recommendations concerning review and approval.           Deliberations regarding the
 AF_00036011    thhold   thhold              Form has placeholders and personal notes for later        implementation of
 _AF2           05866    05866    Undated    edits, and does not contain signatures from reviewers.    transgender policy              Y
                PrivWi   PrivWi              Email dated 3/11/18 between SAF/MR and AF/A1              Deliberations regarding the
 AF_00037900    thhold   thhold              discussing answer to CSAF request for updates             implementation of the               Not
 _AF2           05867    5870      3/11/2018 regarding progress of transgender policy at DoD level.    transgender policy.             N   predecisional
                                             "Email dated 3/11/18 from SAF/MR to many AF
                                             organizations answering questions posed by CSAF
                                             regarding a housing allowance policy with no
                                             application to transgender personnel. One of CSAF's
                PrivWi PrivWi                questions pertains to status of transgender policy,       Deliberations regarding the
 AF_00037950    thhold thhold                however, there is no further discussion of the topic in   implementation of the               Not
 _AF2           05871 5874         3/11/2018 this email."                                              transgender policy.             N   predecisional
                                                                                                       Deliberations regarding the
                                                                                                       implementation of the
                                                                                                       transgender policy.
                                                                                                       Predecisional, draft Army
                                                                                                       order (EXORD 029-17),
                PrivWi PrivWi                                                                          "Implementation of Army
 Army_100000    thhold thhold      12/14/201                                                           Policy on Military Service of
 69             05875 5880                 7 Draft order re TG Policy implementation                   Transgender (TG) Soldiers."     Y
                                                                                                       Deliberations regarding the
                                             Presentation titled "2016 Workplace and Gender            formulation of the
                                             Relations Survey of Active Duty Members (2016             transgender policy;
                PrivWi PrivWi                WGRA." Draft slides that include handwritten notes.       Deliberations regarding the
 Army_100009    thhold thhold                Labeled "FOIA Exempt/Pre-decisional/For Official Use      implementation of the               Not
 81.0001        05881 5894         4/27/2017 Only."                                                    transgender policy              N   predecisional




                                                                           4
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 5 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                    Privilege Basis and           Priv.
 DOCID           Bates Bates Date           Title/Description                                 Description                   Y/N Notes
                                                                                              Deliberations regarding the
                                                                                              implementation and
                                                                                              formulation of transgender
                PrivWi PrivWi                                                                 policy interim guidance.
 Army_100010    thhold thhold                                                                 Draft DoD press guidance          Not
 99.0002        05895 5896       9/18/2017 DOD press guidance                                 on the Interim Guidance.      N   deliberaative
                                                                                              Deliberations regarding the
                                                                                              implementation of the
                                                                                              transgender policy; draft
                                                                                              message to the force
                PrivWi PrivWi                                                                 regarding the development
 Army_100011    thhold thhold                                                                 of the implementation             Not
 13.0003        05897 5897        8/8/2017 VCSA draft message                                 plan.                         N   predecisional
                                                                                              Deliberations regarding the
                                                                                              formulation and
                                                                                              implementation of the
                                                                                              transgender policy; draft
                                                                                              Army document that
                                                                                              provides guidance to
                                           Draft Army HQDA document on transgender            commanders concerning
                PrivWi PrivWi              accessions guidance for commanders submitted for   transgender policy pending
 Army_100011    thhold thhold              reviewer feedback and comment. Labeled             issuance of implementation        Not
 26.0001        05898 5898       8/11/2017 "DRAFT/PREDECISIONAL."                             plan.                         N   predecisional
                                                                                              Email containing a
                                                                                              discussion concerning the
                PrivWi PrivWi                                                                 decision-making process
 Army_100011    thhold thhold              Discussion by SCCC members about decision making   with respect to a TSIG            Not
 64             05899 5899       8/11/2017 process.                                           update.                       N   predecisional




                                                                       5
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 6 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and            Priv.
 DOCID           Bates Bates Date            Title/Description                                    Description                    Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  formulation and
                                                                                                  implementation of the
                                                                                                  transgender policy; email
                                                                                                  chain discussing a draft
                                                                                                  product that addresses
                PrivWi PrivWi                                                                     transgender policy
 Army_100011    thhold thhold              Email exposes part of the SCCCC member's               development and                    Not
 87             05900 5901        8/9/2017 deliberative process.                                  implementation.                N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy; slide
                                                                                                  deck containing
                                                                                                  predecisional, deliberative
                                                                                                  information concerning the
                PrivWi PrivWi                                                                     assessment of readiness
 Army_100012    thhold thhold              Document contains pre-decisional information           impacts of transgender             Not
 11.0001        05902 5910       7/21/2017 considered by SCCC members.                            service members                N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy. Draft
                                                                                                  PowerPoint presentation
                                                                                                  that contains predecisional,
                                                                                                  deliberative information
                                                                                                  with respect to transgender
                                           Draft PowerPoint titled "Transgender Service Q&As      policy, titled "Transgender
                                           Transgender Senior Implementation Group Meeting -      Service Q&As: Transgender
                                           July 14, 2017." Labeled "Not for distribution/Draft    Senior Implementation
                                           Deliberative Document." Also an apparent draft         Group Meeting--July 14,
                PrivWi PrivWi              because the closing remarks have not been filled in.   2017." Draft includes
 Army_100012    thhold thhold              Also includes recommendations from Navy and            service recommendations            Not
 39.0002        05911 5964       7/14/2017 questions from Army.                                   and questions.                 N   predecisional




                                                                        6
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 7 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and            Priv.
 DOCID           Bates Bates Date            Title/Description                                    Description                    Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy. Draft
                                                                                                  memorandum that
                                           Draft (unsigned) memorandum with the subject           establishes processes for
                PrivWi PrivWi              "Update on Transgender Service Implementation          and responsibilites of the
 Army_100012    thhold thhold              Group (TSIG)." Provides clarification as to membership Transgender Service                Not
 43.0002        05965 5967       7/15/2017 of Army TSIG and purpose and next steps of TSIG.       Implementation Group.          N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy.
                                                                                                  Background paper for
                                                                                                  Secretary of the Air Force
                                                                                                  that includes questions and
                                                                                                  concerns regarding the
                                                                                                  transgender policy; and
                                           Document re Information/Background paper provided discusses draft Department
                PrivWi PrivWi              to the Sec. of the Air Force outlining                 of Defense guidance and
 Army_100013    thhold thhold              questions/concerns from DoD components/Services to the need for clarifying                Not
 96             05968 5972        7/7/2017 OUSD (P&R) regarding accessions policy.                policy guidance.               N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation and
                                                                                                  implementation of the
                                                                                                  transgender policy; draft of
                                                                                                  DHA IPM 17-00x ("Interim
                                                                                                  Procedures Memorandum
                                                                                                  17-00x, Guidance for
                                                                                                  Medical Care of
                                           Draft version of DHA IPM 17-00x, Guidance for          Transgender (TG) Active
                PrivWi PrivWi              Medical Care of Transgender (TG) Active Duty Service   Duty Service Members
 Army_100014    thhold thhold              Members (ADSMs) with a Diagnosis of Gender             (ADSMs) with a Diagnosis           Not
 69             05973 5991       4/25/2017 Dysphoria (GD)                                         of Gender Dysphoria (GD)."     N   predecisional




                                                                         7
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 8 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                       Description                   Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy. Email
                                                                                                     concerning preparations
                                                                                                     for accessions of, and the
                                           Email with subject "TG Accessions considerations for      waiver process for,
                PrivWi PrivWi              waiver authorities (UNCLASSIFIED)." Contains              transgender individuals
 Army_100016    thhold thhold    11/30/201 deliberations of accessions of transgender individuals    based on court-ordered
 86             05992 5994               7 pursuant to court-ordered preliminary injunctions.        preliminary injunctions.      Y
                                                                                                     Deliberations regarding the
                                                                                                     implementation of the
                                                                                                     transgender policy; draft
                PrivWi PrivWi                                                                        media guidance on Army's
 Army_100023    thhold thhold              Draft media guidance regarding Army's                     implementation of                 Not
 80             05995 5995        5/3/2017 implementation of the TG policy.                          transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation and
                                                                                                     implementation of the
                                           Draft policy regarding implementation of the TG           transgender policy. Draft
                PrivWi PrivWi              policy. Marked "For Official Use Only - Predecisional"    Army Directive on "Gender
 Army_100024    thhold thhold              and has a watermark labeled "DRAFT." Contains draft       Transition for Active Duty        Not
 03             05996 5997       8/25/2016 Army guidance on gender transition for soldiers.          Soldiers."                    N   predecisional
                                                                                                     Deliberations regarding
                                                                                                     formulation and
                                                                                                     implementation of
                                                                                                     transgender policy. Draft
                                                                                                     Army flowchart titled "In
                                                                                                     Service Transition" that
                PrivWi PrivWi              "(draft) in-service transition flowchart and additional   provides predecisional
 Army_100024    thhold thhold              information for decision makers at various levels         guidance on the in-service        Not
 80             05998 5999        7/1/2016 [""current as of 26 June 2016""]"                         transition process.           N   predecisional




                                                                          8
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 9 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and            Priv.
 DOCID           Bates Bates Date            Title/Description                                     Description                    Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                                                                                   transgender policy. Draft
                                                                                                   memorandum that
                                                                                                   establishes processes for
                PrivWi PrivWi                                                                      and responsibilites of the
 Army_100025    thhold thhold                Draft (unsigned) document pertaining to               Transgender Service                Not
 60             06000 6002       7/17/2017   implementation group.                                 Implementation Group.          N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation adn
                                                                                                   implementation of the
                                                                                                   transgender policy.
                                                                                                   PowerPoint slides that
                                                                                                   include predecisional topics
                                                                                                   of discussion pertaining to
                                                                                                   implementing accessions
                                                                                                   after January 1, 2018 under
                                                                                                   the new policy and the
                                             PowerPoint with the file name "PoE Addendum Slides - requirement to develop
                                             Overview of DoDI and Implementation Plan 11 Dec       additional policy for
                PrivWi PrivWi                17___.pptx." Slides contain explanation and status of implementation in the
 Army_100032    thhold thhold    12/11/201   policy development process to include discussion of   context of the U.S. Military
 46.0002        06003 6005               7   Panel of Experts.                                     Academy and ROTC.              Y
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                                                                                   transgender policy. Draft
                                                                                                   slide on transgender
                                                                                                   military service that
                                                                                                   discusses gender marker
                                                                                                   changes under the
                                                                                                   transgender policy and the
                PrivWi PrivWi                                                                      possible effect of a court
 Army_100033    thhold thhold    11/17/201   Draft document contains information submitted for     order on transgender
 05.0001        06006 6008               7   feedback and comment.                                 policy.                        Y


                                                                         9
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 10 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date             Title/Description                                   Description                   Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy. Email
                                                                                                  chain discussing and
                PrivWi PrivWi                                                                     requesting review of an
 Army_100037    thhold thhold              Email containing feedback on TG policy formulation     attached, draft product on        Not
 36             06009 6010       9/15/2017 document                                               the interim guidance.         N   deliberative
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy. Draft
                                                                                                  message to Army leaders
                PrivWi PrivWi              Draft message to the force regarding the               concerning the
 Army_100039    thhold thhold              announcement of the revised policy and the goals to    development of the                Not
 00.0001        06011 6011        8/8/2017 achieve via the policy.                                implementation plan.          N   predecisional
                                                                                                                                    Resubmit
                PrivWi PrivWi              Draft document on transgender policy implementation    Deliberations regarding the       pages with
 Army_100046    thhold thhold    10/23/201 submitted for feedback. Contains comments for          formulation of the                Bates numbers
 37.0001        06012 6013               7 recommended edits.                                     transgender policy                attached
                                                                                                  Deliberations regarding
                PrivWi PrivWi                                                                     potential issues that could
 Army_100080    thhold thhold                                                                     occur during confirmation
 91             06014 6019       9/15/2017 Email traffic ref: pre-confirmation office calls.      hearing.                          Not relevant
                                                                                                  Email chain concerning
                                                                                                  predecisional deliberations
                                                                                                  of the services and DoD on
                                                                                                  the decision to delay
                PrivWi PrivWi                                                                     implementation of the
 Army_100085    thhold thhold              Discusses senior-level responses to service-specific   Carter accessions                 Not
 30             06020 6021        6/7/2017 feedback on implementation timeline                    standards.                    N   predecisional




                                                                           10
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 11 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                    Description                   Y/N Notes
                                                                                                    Email chain containing
                                                                                                    predecisional, deliberative
                                                                                                    discussion of development
                                             Document contains talking points, strategies, and      and implementation of
                                             recommendations for how to communicate                 transgender policy
                PrivWi PrivWi                transgender policy to the media. Document also seeks   following the President's
 Army_100085    thhold thhold                reviewer feedback and comment on transgender           July 26, 2017 statement on        Not
 84             06022 6023         7/27/2017 policy formulation.                                    Twitter                       N   predecisional
                                                                                                    Email chain containing
                                                                                                    predecisional deliberations
                                                                                                    regarding the readiness of
                PrivWi PrivWi                                                                       the Army to implement
 Army_100086    thhold thhold                Email providing observations and assessments           accession of transgender          Not
 97.0006        06024 6025         5/15/2017 regarding the impact of transgender service.           applicants.                   N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation and
                                                                                                    implementation of the
                                                                                                    transgender policy. Email
                                                                                                    chain discussing
                                                                                                    predecisional changes to an
                PrivWi PrivWi                                                                       Army order concerning
 Army_100088    thhold thhold                                                                       transgender policy training       Not
 30             06026 6028          2/3/2017 Pre decisional email chain discussing TG policy.       for contractors.              N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy. Email
                                                                                                    chain concerning a
                PrivWi   PrivWi                                                                     discussion of pending DoD
 Army_100088    thhold   thhold              Email chain with discussion of suggestions to TG       changes to accession              Not
 60             06029    6031      1/24/2017 policy.                                                medical fitness standards.    N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
 Army_100088    thhold   thhold              Draft Q&A white paper on TG policy. Contains           implementation of the             Not
 63.0002        06032    6045      1/24/2017 comments for recommended revisions.                    transgender policy            N   predecisional



                                                                           11
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 12 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date          Title/Description                                      Description                   Y/N Notes
                                           FY 2018 posture paper titled "POLICY
                                           IMPLEMENTATION ON THE MILITARY SERVICE OF
                PrivWi PrivWi              TRANSGENDER SOLDIERS." Contains anticipated            Deliberations regarding the
 Army_100088    thhold thhold    12/15/201 questions from Congressional committees and            implementation of the             Not
 90.0002        06046 6048               6 recommended answers.                                   transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy. Draft
                                                                                                  US Army Training and
                                                                                                  Doctrine Command Lesson
                PrivWi PrivWi                                                                     Plan on Army policy on
 Army_100090    thhold thhold    10/31/201 Draft document on TG policy submitted for feedback     military service of               Not
 05.0003        06049 6063               6 or approval                                            transgender soldiers          N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy. Email
                                                                                                  from Army (DCS G-1)
                                                                                                  soliciting input regarding
                                                                                                  proposed courses of action,
                                                                                                  for Army leadership
                                                                                                  consideration, concerning
                                                                                                  developing transgender
                                                                                                  policy with respect to
                PrivWi PrivWi                                                                     applicants for enlistment
 Army_100095    thhold thhold    11/15/201 Email soliciting input regarding proposed courses of   and participants in officer       Not
 51             06064 6065               6 action for TG accessions.                              producing programs.           N   predecisional




                                                                         12
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 13 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and            Priv.
 DOCID           Bates Bates Date            Title/Description                                     Description                    Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                                                                                   Carter policy. Email chain
                                                                                                   discussing the
                                                                                                   implementation of the
                                                                                                   policy in the context of the
                                                                                                   U.S. Military Academy, and
                                                                                                   providing a response to a
                                                                                                   question concerning what
                PrivWi PrivWi                                                                      would happen if
 Army_100102    thhold thhold              Email chain containing discussions re implementation    Department of Defense              Not
 93             06066 6067        5/8/2017 of TG policy                                            policy changes.                N   predecisional
                                           Coordination page with the subject "CRITICAL            Predecisional document
                                           CORRESPONDENCE: Readiness of Military                   regarding the miltiary
                                           Departments to Implement Accession of Transgender       services' assessment
                PrivWi PrivWi              Applicants into Military Service." Contains notes and   whether they are ready to
 Army_100103    thhold thhold              advice on TG policy implementation, as well as          implement accessions of            Not
 60.0001.0001   06068 6070       5/17/2017 directive to assess readiness.                          transgender applicants.        N   predecisional
                                                                                                   Email proposing a topic to
                                                                                                   be discussed by the
                                                                                                   Transgender Service
                                                                                                   Implementation Group
                PrivWi PrivWi                                                                      concerning the
 Army_100104    thhold thhold                                                                      implementation of                  Not
 55             06071 6071       7/18/2017 Pre decisional comments/suggestions on TG policy.       transgender policy.            N   predecisional




                                                                        13
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 14 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                      Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy. Email
                                                                                                    chain regarding the medical
                                                                                                    non-availability/non-
                                                                                                    deployability rates among
                                                                                                    TG servicemembers for the
                                                                                                    purpose of assessing the
                PrivWi PrivWi                                                                       impact of accessions under
 Army_100105    thhold thhold              Email discusses explanation of development of            the Carter Policy on              Not
 28             06072 6077        7/7/2017 transgender policy.                                      readiness.                    N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy; email
                                                                                                    chain discussing medical
                                                                                                    non-availability and non-
                                                                                                    deployability rates among
                                                                                                    transgender service
                                                                                                    members in order to assses
                PrivWi PrivWi                                                                       the impact of accessions
 Army_100105    thhold thhold              Email contains comments on the impact of                 under the Carter policy on        Not
 37             06078 6081        7/7/2017 transgender accessions policy development.               miltiary readiness.           N   predecisional
                                                                                                    Deliberations regarding the
                                           Draft policy regarding implementation of the TG          implementation of the
                                           policy. Subject line is "Army Directive 2016-XX (Army    transgender policy.
                                           Policy on Military Service of Transgender Soldiers)."    Predecisional, draft Army
                PrivWi PrivWi              Marked "For Official Use Only - Predecisional" and has   directive on Army policy on
 Army_100105    thhold thhold              a watermark labeled "DRAFT." Contains draft Army         miltiary service of               Not
 96.0001        06082 6087       8/19/2016 guidance on gender transition for soldiers.              transgender soldiers.         N   predecisional




                                                                        14
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 15 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and             Priv.
 DOCID           Bates Bates Date            Title/Description                                      Description                     Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation and
                                                                                                    implementation of the
                                                                                                    transgender policy.
                                                                                                    Predecisional, draft version
                                                                                                    of Army directive on
                                           Draft policy regarding implementation of the TG          Gender Transition for
                                           policy. Marked "For Official Use Only - Predecisional"   Soldiers Serving in the
                PrivWi PrivWi              and has a watermark labeled "DRAFT." Contains draft      Standby Reserve, The
 Army_100105    thhold thhold              Army guidance on gender transition for soldiers in the   Individual Ready Reserve,           Not
 96.0003        06088 6089       8/19/2016 reserves.                                                or the Retired Reserve          N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation and
                                                                                                    implementation of the
                                           Draft Army directive on TG policy. Contains the          transgender policy. Draft
                                           proposed Army directive concerning the                   Army directive on Army
                                           administrative requirements that transgender soldiers    Policy on Military Service of
                                           must meet after they have completely transitioned or     Transgender Soldiers and
                PrivWi PrivWi              are in the process of transitioning. Shows               Staffing Form providing
 Army_100106    thhold thhold              coordination and recommendations from various            guidance in staffing and            Not
 20.0001        06090 6110        8/3/2016 Army leaders.                                            review of draft policy.         N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy. Email
                                                                                                    chain concerning making
                                                                                                    changes to accession
                                                                                                    medical forms, discussing
                PrivWi PrivWi                                                                       changes to these forms in
 Army_100106    thhold thhold              Email chain with suggestions to implementation of TG     regards to the accession of         Not
 43             06111 6115       10/3/2016 policy.                                                  transgender applicants.         N   predecisional




                                                                        15
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 16 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and             Priv.
 DOCID           Bates Bates Date            Title/Description                                       Description                     Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     implementation of the
                                                                                                     transgender policy. Email
                                                                                                     chain concerning a
                                                                                                     predecisional, proposed
                PrivWi PrivWi                                                                        measure for screening
 Army_100107    thhold thhold    10/14/201 Email chain with suggestions and comments on the          applicants for a medical            Not
 22             06116 6119               6 implementation of TG policy.                              history of gender transition    N   predecisional
                                           Draft, predecisional order re Army policy on military
                                           service of TG soldiers that discusses how the Army will
                                           implement DoD's directive. Document is titled "HQDA       Predecisional draft of Army
                                           EXORD XXX-16 IMPLEMENTATION OF ARMY POLICY                order on the
                PrivWi PrivWi              ON MILITARY SERVICE OF TRANSGENDER SOLDIERS"              "Implementation of Army
 Army_100107    thhold thhold    10/14/201 and has a watermark stating "DRAFT" on each page.         Policy on Military Service of       Not
 27.0002        06120 6126               6 Labeled "For Official Use Only - Predecisional."          Transgender Soldiers".          N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     implementation of the
                                                                                                     transgender policy. Draft
                                                                                                     Annex to Army order, titled
                                                                                                     "Education and Training
                PrivWi PrivWi                                                                        Plan for the Policy on
 Army_100107    thhold thhold    10/21/201                                                           Military Service of                 Not
 44.0004        06127 6132               6 Draft training plan on TG policy.                         Transgender Soldiers."          N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     implementation of the
                                                                                                     transgender policy. Draft
                                                                                                     Army training materials on
                PrivWi PrivWi                                                                        "Policy on the Military
 Army_100107    thhold thhold    10/21/201 Draft document on TG policy submitted for feedback        Service of Transgender              Not
 46.0001        06133 6157               6 or approval                                               Soldiers."                      N   predecisional




                                                                         16
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 17 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and             Priv.
 DOCID           Bates Bates Date            Title/Description                                      Description                     Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy. Draft
                                                                                                    Annex to Army order, titled
                                                                                                    "Education and Training
                                                                                                    Plan for the
                                                                                                    Implementation of Army
                                                                                                    Policy on Military Service of
                                                                                                    Transgender Soldiers."
                                                                                                    Draft annex concerns
                                                                                                    developing training
                                                                                                    materials, training the
                                                                                                    force, and sustaining
                PrivWi PrivWi                                                                       training in order to
 Army_100107    thhold thhold    10/31/201 Draft document on TG policy submitted for feedback       implement transgender               Not
 61.0003        06158 6163               6 or approval                                              policy.                         N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy. Slide
                                                                                                    deck on Transgender
                                                                                                    Implementation, which
                                                                                                    discusses developing
                                           PowerPoint titled "TSIG Mission Analysis Briefing        policies and procedures for
                PrivWi PrivWi              Template (Transgender Implementation)." Draft            gender transition in order
 Army_100107    thhold thhold              briefing summarizes the current courses of action and    to implement the                    Not
 66.0001        06164 6174       7/21/2016 status of policy development                             transgender policy.             N   predecisional
                                                                                                    Email chain containing
                                                                                                    predecisional, deliberative
                                                                                                    information concerning the
                                                                                                    development and
                                                                                                    implementation of
                                                                                                    transgender policy,
                PrivWi PrivWi                                                                       including the drafting of an
 Army_100107    thhold thhold              Email containing feedback and planning analysis for TG   Army directive and training         Not
 72             06175 6177       8/16/2016 policy formulation                                       materials.                      N   predecisional

                                                                        17
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 18 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                      Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation adn
                                                                                                    implementation of the
                                                                                                    transgender policy. Email
                                                                                                    containing a predecisional
                                                                                                    deliberative discussion of
                                                                                                    required tasks for the
                                                                                                    development and
                                                                                                    implementation of
                                                                                                    transgender policy based
                PrivWi PrivWi                                                                       on an update provided by
 Army_100107    thhold thhold              Email containing feedback and planning analysis for TG   the Transgender Service           Not
 73             06178 6181       8/16/2016 policy formulation                                       Implementation Group.         N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy.
                                                                                                    Predecisional draft
                                                                                                    checklist for female to
                                           F-M SRS evaluation checklis_19 JAN 18_TG IPT revised     make sex reassignment
                PrivWi PrivWi              v1.docx; draft Supplemental Health Care Program          surgery evaluation waiver,
 Army_100204    thhold thhold              Checklist Female to Male Sex Reassignment Surgery        which includes visible            Not
 43.0008.0005   06182 6182       1/19/2018 Evaluation Waiver                                        comments of reviewer.         N   predecisional
                                                                                                    Presentation that contains
                                                                                                    predecisional deliberations
                                                                                                    regarding whether to
                                                                                                    request a delay of
                PrivWi PrivWi                                                                       accessions of transgender
 Army_100226    thhold thhold                                                                       applicants under the Carter       Not
 67.0001        06183 6187       6/19/2017 Draft slide show on TG accessions policy.                Policy.                       N   predecisional




                                                                        18
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 19 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                             Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                       Description                   Y/N Notes
                                                                                                       Deliberations regarding the
                                                                                                       formulation and
                                                                                                       implementation of the
                                                                                                       transgender policy;
                                                                                                       Deliberations regarding the
                                                                                                       implementation of the
                                                                                                       transgender policy. Email
                                                                                                       discussion between various
                                                                                                       medical staff officers
                                                                                                       regarding how to interpret
                                                                                                       and implement medical
                                             Email discussion between various medical staff officers   fitness standards for
                                             regarding how to interpret and implement medical          transgender accessions,
                PrivWi PrivWi                fitness standards for TG accessions, and discussing       and discussing issues and
 Army_100287    thhold thhold                issues/concerns with various proposed                     concerns with various             Not
 81             06188 6190         2/20/2018 interpretations.                                          proposed interpretations.     N   predecisional
                                                                                                       Email chain including
                                             Email discussion between various medical staff officers   deliberations concerning
                                             regarding how to interpret and implement medical          the applicatin of DoD
                PrivWi   PrivWi              fitness standards for TG accessions, and discussing       medical accessions
 Army_100344    thhold   thhold              issues/concerns with various proposed                     standards with respect to a       Not
 84             06191    6192      2/16/2018 interpretations.                                          specific applicant            N   predecisional
                PrivWi   PrivWi                                                                        Deliberations regarding the
 Army_100352    thhold   thhold              Attachment to emails discussing proposed changes to       formulation of the                Not
 97             06193    6196      1/31/2018 transgender policies. No decision was made.               transgender policy            N   predecisional
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy.
                                                                                                       Predecisional email
                                                                                                       providing a topic for TSIG
                                                                                                       consideration regarding
                PrivWi PrivWi                                                                          whether to renew a policy
 Army_100383    thhold thhold                Email discussing and deliberating policy on medical       that applied to transgender       Not
 84             06197 6197          3/7/2018 waiver authority                                          applicants.                   N   predecisional


                                                                           19
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 20 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and            Priv.
 DOCID           Bates Bates Date            Title/Description                                     Description                    Y/N Notes
                                                                                                   Predecisional and
                                                                                                   deliberative internal agency
                                                                                                   document created as part
                                                                                                   of the agency's process of
                                                                                                   developing courses of
                                                                                                   action for implementing
                                                                                                   DoD's policy on the services
                                                                                                   and accessions of military
                                           Intradepartment email concerning deliberations on       personnel and the
                                           implementation of transgender policy, including         continuous process of
                PrivWi PrivWi              questions and answers. Subject of email is "Fwd:        assessing the policy's
 DHA_0000015    thhold thhold              Transgender Policy Action Officer Working Group 25-     impact on military                 Not
 3              06198 6257       7/24/2017 28 JUL 17 (UNCLASSIFIED)."                              readiness.                     N   predecisional
                                                                                                   Predecisional and
                                                                                                   deliberative internal agency
                                                                                                   document created as part
                                                                                                   of the agency's process of
                                                                                                   developing courses of
                                                                                                   action for implementing
                                                                                                   DoD's policy on the services
                                                                                                   and accessions of military
                                                                                                   personnel and the
                                                                                                   continuous process of
                PrivWi PrivWi                                                                      assessing the policy's
 DHA_0000036    thhold thhold              Intradepartment email concerning implementation of      impact on military                 Not
 1              06258 6320       7/24/2017 DoD transgender policy                                  readiness.                     N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi              Email with subject "NO SCCC meeting tomorrow 21         Deliberations regarding the
                thhold thhold              Sept 2017." Contains deliberations concerning service   implementation of the
 DoD00000238    06321 6322       9/20/2017 members' requests for exceptions to policy.             transgender policy             Y




                                                                        20
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 21 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                      Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                           Excel file with file name "Active - My _ My Team 2017-   transgender policy;
                PrivWi PrivWi              12-28 13_15_31Z.xlsx." Contains status of pending        Deliberations regarding the
                thhold thhold    12/28/201 assignments and items for follow-up, including           rescission of the                 Not
 DoD00000616    06323 6323               7 assignments related to the transgender service policy.   transgender policy            N   deliberative
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold    12/13/201 Deliberative email conversation regarding a              rescission of the                 Not
 DoD00000960    06324 6324               7 Transgender applicant at MEPS                            transgender policy            N   deliberative
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                           Draft version of the questions and answers for a         transgender policy;
                PrivWi PrivWi              hearing on DoD Manpower and reserve affairs which        Deliberations regarding the
                thhold thhold              includes information on the implementation of the        rescission of the                 Not
 DoD00002126    06325 6329       10/4/2017 Transgender policy.                                      transgender policy            N   deliberative




                                                                        21
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 22 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                     Description                   Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold              Powerpoint of the 2017 TG policy review with timeline   rescission of the                 Not
 DoD00002254    06330 6330       8/30/2017 and recommended deliverables                            transgender policy            N   predecisional
                                                                                                   Deliberations regarding
                PrivWi PrivWi                                                                      DoD's and Army's
                thhold thhold                                                                      responses to issues with          Not
 DoD00002308    06331 6332       9/15/2017 Email with the subject "Re: TG interim guidance."       MAVNI and DACA                N   deliberative
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold              Document containing proposed study involving            rescission of the                 Not
 DoD00002337    06333 6335       9/11/2017 transgender service members.                            transgender policy            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                           Email with subject line "FW: DRAFT Transgender          transgender policy;
                PrivWi PrivWi              Implementation Guidance for SD Signature Friday 1       Deliberations regarding the
                thhold thhold              Sep (UNCLASSIFIED)." Contains deliberations on the      rescission of the                 Not
 DoD00002402    06336 6338       8/31/2017 draft guidance and draft terms of reference.            transgender policy            N   predecisional




                                                                        22
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 23 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                     Description                   Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                                                                                                     Deliberations regarding the
                                                                                                     implementation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi              Document with file name SD TG INTERIM POLICY 8-         Deliberations regarding the
                thhold   thhold              25.docx. Draft Interim Guidance. Labeled "Draft - For   rescission of the                 Not
 DoD00002435    06339    6341      8/25/2017 official use only" and has a "DRAFT" watermark.         transgender policy            N   predecisional
                PrivWi   PrivWi
                thhold   thhold              RE: Secondary email address - DoD Central               Deliberations regarding the       Not
 DoD00002462    06342    6343      8/28/2017 Coordination Cell (UNCLASSIFIED)                        process used by the SCCC      N   predecisional
                PrivWi   PrivWi              Deliberative email conversation between DoD             Deliberations regarding the
                thhold   thhold              personnel regarding the proper point of contact to      formulation of the                Not
 DoD00002634    06344    6345       8/2/2017 assist with Departmental gender issues.                 transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                             Draft memo on Transgender Service Member and Unit       transgender policy;
                PrivWi   PrivWi              Readiness. File name: TG Service Members and Unit       Deliberations regarding the
                thhold   thhold              Readiness 31 July 17 - DJG.docx. Contains track         implementation of the             Not
 DoD00002657    06346    06346     7/28/2017 changes and comments for recommended edits.             transgender policy            N   predecisional
                PrivWi   PrivWi              Deliberative email conversation between DoD and VA      Deliberations regarding the
                thhold   thhold              regarding working groups focued on Transgender          formulation of the                Not
 DoD00002826    06347    06349     7/19/2017 medical care and benefits                               transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                                                                      formulation of the                Not
 DoD00002832    06350    06351     7/17/2017 TG SIG Follow-on Actions (UNCLASSIFIED)                 transgender policy            N   predecisional
                PrivWi   PrivWi              Email with the subject "RE: Updated Slides              Deliberations regarding the
                thhold   thhold              (UNCLASSIFIED)." Email contains deliberations           formulation of the                Not
 DoD00002869    06352    06354      7/8/2017 concerning medical accessions standards.                transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email re: cadets and midshipmen and TG accessions       formulation of the                Not
 DoD00002871    06355    06357      7/8/2017 policy                                                  transgender policy            N   predecisional



                                                                          23
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 24 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                    Description                   Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold                                                                     implementation of the             Not
 DoD00002935    06358 06359      6/29/2017 Email and FW: Draft DTM-17-008 (UNCLASSIFIED)          transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold                                                                     implementation of the             Not
 DoD00003025    06360 06364      6/20/2017 Email re: draft DTM and deployability and accessions   transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              RE: Early DRAFT -- Transgender Accessions Toplines     rescission of the                 Not
 DoD00003049    06365 06366       6/8/2017 (UNCLASSIFIED)                                         transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Early DRAFT -- Transgender Accessions Toplines         implementation of the             Not
 DoD00003051    06367 06367       6/8/2017 (UNCLASSIFIED)                                         transgender policy            N   predecisional




                                                                        24
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 25 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                       Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                   Description                   Y/N Notes
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                                                                                                 Deliberations regarding the
                                                                                                 implementation of the
                                           Email with subject "RE: Hot - TG Taskings             transgender policy;
                PrivWi PrivWi              (UNCLASSIFIED)." Contains deliberations concerning    Deliberations regarding the
                thhold thhold              whether new studies impact DoD's policy and whether   rescission of the                 Not
 DoD00003053    06368 06370       6/7/2017 individuals can deploy to CENTCOM.                    transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              email RE: Navy views on readiness of TG policy and    implementation of the             Not
 DoD00003119    06371 06374      5/16/2017 coordination with DOD                                 transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Email conversation regarding Navy's coordination on   implementation of the             Not
 DoD00003127    06375 06378      5/12/2017 the DoD Transgender Policy tasker                     transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                                                                                                 Deliberations regarding the
                                                                                                 implementation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold                                                                    rescission of the                 Not
 DoD00003138    06379 06380      5/10/2017 Email re: USA Today - FW: transgender cadets          transgender policy            N   predecisional




                                                                        25
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 26 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                  Description                   Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy;
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold              Staffer Day Slides providing and update on           rescission of the                 Not
 DoD00003191    06381    06381     4/14/2017 transgender policy                                   transgender policy            N   predecisional
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold                                                                   implementation of the             Not
 DoD00003218    06382    06383      3/4/2017 FW: DoDI 6130 draft next steps and responses         transgender policy            N   predecisional
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold    10/24/201 Excel doc re: Service TG Training Policies           implementation of the             Not
 DoD00003266    06384    06384             6 Update_0207.xlsx                                     transgender policy            N   predecisional
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold                                                                   implementation of the             Not
 DoD00003378    06385    06386     9/14/2016 RE: Army Directive on Transgender (UNCLASSIFIED)     transgender policy            N   predecisional
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold                                                                   implementation of the             Not
 DoD00003411    06387    06387     8/18/2016 Doc of Weekly TG Q&A rollup 19 AUG 16.docx           transgender policy            N   predecisional
                                                                                                                                    Not
                PrivWi   PrivWi                                                                   Deliberations regarding the       predecisional
                thhold   thhold              Deliberative email conversation regarding a DoD      implementation of the             Not
 DoD00003463    06388    06388     6/30/2016 working group discussing reserve accessions          transgender policy                deliberative
                PrivWi   PrivWi              Draft memo titled "Transgender Policy                Deliberations regarding the
                thhold   thhold              Implementation: A Note to Commanders." Contains      implementation of the
 DoD00003501    06389    06391     6/29/2016 handwritten notes with recommended edits.            transgender policy            Y
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold                                                                   implementation of the
 DoD00003510    06392    06440     6/28/2016 Draft edits to DOD TG implemenatation Handbook       transgender policy            Y
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold              Doc with Examples of Challenging Transgender Cases   implementation of the
 DoD00003529    06441    06445     6/28/2016 v2 (1800 28JUN2016).docx                             transgender policy            Y


                                                                           26
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 27 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                       Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                   Description                   Y/N Notes
                                                                                                 Deliberations regarding the
                                           Draft document titled "Transgender Hard Q&A for       formulation of the
                                           Rollout." Labeled "FOR OFFICIAL USE ONLY / PRE-       transgender policy;
                PrivWi PrivWi              DECISIONAL INFORMATION." Provides questions           Deliberations regarding the
                thhold thhold              concerning the policy and draft responses. Includes   implementation of the
 DoD00003592    06446 06456      6/16/2016 comments for recommended edits.                       transgender policy            Y
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold                                                                    implementation of the
 DoD00003594    06457 06469      6/15/2016 Hard transgender QA 14 June (SAB)(pkl) jws.docx       transgender policy            Y
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold                                                                    implementation of the
 DoD00003607    06470 06487      6/14/2016 Doc of DRAFT DoDI (as of 14 June).docx                transgender policy            Y
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              AMSWG recommendations regarding                       implementation of the
 DoD00003674    06488 06488      4/13/2016 Transgender.docx                                      transgender policy            Y
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Draft doc of DoDI 20 May (DRAFT to WG) USCG           implementation of the
 DoD00003684    06489 06505      5/27/2016 Comments.docx                                         transgender policy            Y




                                                                        27
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 28 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                       Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                   Description                   Y/N Notes
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold                                                                    implementation of the
 DoD00003693    06506 06506      5/26/2016 Fw: Navy Service Comments on TG DoDI and DTM          transgender policy            Y
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold                                                                    implementation of the
 DoD00003722    06507 06524      5/20/2016 Doc of DoDI 19 May (DRAFT to WG) ksg.docx             transgender policy            Y
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi              Deliberative email conversation regarding notes and   Deliberations regarding the
                thhold thhold              comments based on review of several talking papers    implementation of the
 DoD00003760    06525 06525      5/15/2016 on the Transgender policy.                            transgender policy            Y
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold                                                                    implementation of the
 DoD00003762    06526 06542      5/15/2016 DoDI 15 May (DRAFT) .docx                             transgender policy            Y
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Email RE: Request Review: TG In-Service Transition    implementation of the
 DoD00003763    06543 06545      5/13/2016 DoDI (DRAFT)                                          transgender policy            Y




                                                                        28
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 29 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                   Description                   Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold                                                                      implementation of the
 DoD00003791    06546 06562        5/11/2016 Draft doc of DoDI 11 May (amk_1).docx                 transgender policy            Y
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold                Doc of DOD P&R Response to Army SG TG Info            implementation of the
 DoD00003800    06563 06566         5/6/2016 Paper.docx                                            transgender policy            Y
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold      12/22/201 Transgender Issue Paper Template 12-21-15 (HSE        implementation of the             Not
 DoD00004010    06567 06569                5 edits).docx                                           transgender policy            N   deliberative
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold    12/17/201                                                       implementation of the
 DoD00004013    06570    06572             5 RE: Transgender Accessions COA 1 Re-Write             transgender policy            Y
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold    12/13/201 Email re summary of meeting and discussion of         implementation of the
 DoD00004016    06573    06574             5 transgender medical treatment plans and care          transgender policy            Y
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email re: Gender Transition plans and service draft   formulation of the
 DoD00004057    06575    06575     12/2/2015 edits                                                 transgender policy            Y
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold    11/19/201                                                       formulation of the
 DoD00004062    06576    06579             5 Gender Transition Plan (Army edits ver2).docx         transgender policy            Y



                                                                           29
                                 Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 30 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date             Title/Description                                      Description                   Y/N Notes
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold                Doc DRAFT_Understanding Transitioning Gender in the formulation of the
 DoD00004112 06580 06581         11/4/2015    Workplace as of 30 September 2015.pdf                  transgender policy            Y
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold                                                                       formulation of the
 DoD00004245 06582 06582         9/10/2015    Draft Agenda_TSRWG September 16                        transgender policy            Y
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold                Email re: Army draft position on level of stability of formulation of the
 DoD00004275 06583 06584         8/18/2015    individuals with GD                                    transgender policy            Y
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold                Email FW: Transgender directive on interim guidance    formulation of the
 DoD00004323 06585 06587         7/21/2015    during Carter policy review                            transgender policy            Y
                                              Draft Action Memo for the Secretary of Defense from
                                              Brad Carson, Acting Under Secretary of Defense for
                                              Personnel and Readiness (but prepared by Col Lee
                                              Gearhart), with the subject "Response to Chairman
               PrivWi   PrivWi                Thornberry’s Transgender Service Member Letter."       Deliberations regarding the
               thhold   thhold                Contains a recommendation for a response to a          formulation of the
 DoD00004327   06588    06588     7/20/2015   Congressman's letter.                                  transgender policy            Y
               PrivWi   PrivWi                Email chain concerning responding questions posed on Deliberations regarding the
               thhold   thhold                several talking papers developed for the Transgender   implementation of the             Not
 DoD00004681   06589    06592      7/8/2017   policy                                                 transgender policy            N   predecisional
               PrivWi   PrivWi                                                                       Deliberations regarding the
               thhold   thhold                Email concerning legislaitve proposals to transgender  implementation of the             Not
 DoD00004736   06593    06594     6/30/2017   policy                                                 transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
               PrivWi PrivWi                                                                         Deliberations regarding the
               thhold thhold                  Email chain concerning Gender Marker Change            implementation of the             Not
 DoD00004758   06595 06596        6/27/2017   Numbers (UNCLASSIFIED)                                 transgender policy            N   predecisional




                                                                         30
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 31 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                     Description                   Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi              Email conversation between DoD personnel                Deliberations regarding the
                thhold   thhold              concerning internal feedback on draft transgender       implementation of the             Not
 DoD00004768    06597    06597     6/27/2017 policy points                                           transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email chain concerning Transgender Questions -          formulation of the                Not
 DoD00004816    06598    06598     6/26/2017 Service Chief Inputs (UNCLASSIFIED)                     transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email chain concerning the number of transgender        implementation of the             Not
 DoD00004885    06599    06599     6/23/2017 service members within the services (UNCLASSIFIED)      transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                                                                      formulation of the                Not
 DoD00004931    06600    06601     6/21/2017 Email chain concerning TG and DODI update               transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email chain concerning WH TG info memo                  implementation of the             Not
 DoD00004947    06602    06604     6/19/2017 (UNCLASSIFIED)                                          transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email chain concerning Early DRAFT -- Transgender       implementation of the             Not
 DoD00005001    06605    06606      6/8/2017 Accessions Toplines (UNCLASSIFIED)                      transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email chain concerning Army input and the TG policy     implementation of the             Not
 DoD00005127    06607    06607      5/2/2017 incolcing a TG waiver request(UNCLASSIFIED)             transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email concerning TG Accessions on July 1 and possible   implementation of the             Not
 DoD00005134    06608    06608     4/13/2017 delay of deadline                                       transgender policy            N   predecisional



                                                                          31
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 32 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date          Title/Description                                      Description                   Y/N Notes
                 PrivWi PrivWi                                                                    Deliberations regarding the
                 thhold thhold             Email regarding medical care of transgender troops     formulation of the                Not
 DoD00005141 06609 06611          4/4/2017 and question from outside 3rd party                    transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold               Email chain concerning SD TG Info Paper               implementation of the             Not
 DoD00005179    06612 06612       3/12/2017 (UNCLASSIFIED)                                        transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold               Email chain concerning White House Transgender        implementation of the             Not
 DoD00005230    06613 06614       11/2/2016 Community Briefing                                    transgender policy            N   predecisional
                                            Document titled "Information Paper: Accession
                                            Medical Standards: Transgender." Labeled
                                            "Predecisional Information – FOIA EXEMPT." Provides   Deliberations regarding the
                                            Accession Medical Standards Working Group             formulation of the
                                            (AMSWG)’s recommendation for changes to DoDI          transgender policy;
                PrivWi PrivWi               6130.03 Medical Standards for Appointment,            Deliberations regarding the
                thhold thhold               Enlistment, or Induction in the Military Services     implementation of the             Not
 DoD00005314    06615 06616       6/22/2015 related to transgender accession.                     transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold               Electronic copy of file named ACLU Response -         implementation of the             Not
 DoD00005444    06617 06617       1/13/2015 Transgender - 1-13-15.doc                             transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold     12/10/201 Email chain concerning Pending ALARACT re: Army       implementation of the             Not
 DoD00005494    06618 06622               4 retention of transgender service members              transgender policy            N   predecisional

                                                                        32
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 33 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                       Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                 Description                   Y/N Notes
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                Email chain concerning Pending ALARACT re: Army     Deliberations regarding the
                thhold thhold                retention of transgender service members            implementation of the             Not
 DoD00005498    06623 06626        12/9/2014 (UNCLASSIFIED)                                      transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold      11/24/201 Email chain concerning response to ACLU letter      implementation of the             Not
 DoD00005501    06627 06628                4 regarding transgender policies                      transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold      10/21/201 Email regarding DOD review of transgender service   implementation of the             Not
 DoD00005536    06629 06629                4 members and possible upcomong guidance              transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                                                                                                 Deliberations regarding the
                                                                                                 implementation of the
                                                                                                 transgender policy;
                PrivWi   PrivWi                                                                  Deliberations regarding the
                thhold   thhold              Memorandum assessing state of the transgender       rescission of the                 Not
 DoD00005602    06630    06631      8/9/2017 policy and upcoming decision                        transgender policy            N   predecisional
                PrivWi   PrivWi              Doc of GC non Coord - UPR002424-17 - Request        Deliberations regarding the
                thhold   thhold              Appro...(1).pdf^DLIFLC Sexual Orientation           implementation of the             Not
 DoD00005667    06632    06634     8/18/2017 Waiver_Response to .docx                            transgender policy            N   predecisional




                                                                         33
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 34 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold      12/20/201 Email re: Medical and Bahvarioal Standards Applying      implementation of the             Not
 DoD00005720    06635 06639                6 to TG accessions                                         transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold    12/20/201                                                          implementation of the             Not
 DoD00005725    06640    06644             6 Email concerning transgender medical policy.             transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold    12/13/201                                                          implementation of the             Not
 DoD00005739    06645    06645             6 Email regarding a response to a congressional inquiry.   transgender policy            N   predecisional
                PrivWi   PrivWi              Email discussing transgender policy and coordination     Deliberations regarding the
                thhold   thhold              with P&R on medicial and behvaioral standards nd TG      implementation of the             Not
 DoD00005822    06646    06655     1/11/2017 accessions                                               transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold    12/27/201 Email regarding response to congressional inquiry        implementation of the             Not
 DoD00005870    06656    06656             7 about transgender policy.                                transgender policy            N   deliberative
                                             GC non Coord - UPR002424-17 - Request Approval to
                                             Include Sexual Orientation and Transgender Question
                PrivWi   PrivWi              on the Benchmarking Behavioral Health and Wellness       Deliberations regarding the
                thhold   thhold              at the Defense Language Institute Foreign Language       implementation of the             Not
 DoD00005933    06657    06657     7/17/2017 Center(Joint) Survey (DLIFLC Joint) (UNCLASSED           transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                Document titled "transgender Action Officer Work       implementation of the             Not
 DoD00005984    06658    06658     7/18/2017   Group." Contains proposed timeline for policy review. transgender                    N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                Email conversation regarding sex reassignment surgery implementation of the              Not
 DoD00006008    06659    06660      8/2/2017   for a member of the Coast Guard                        transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold    11/29/201   Email discussion about which individual should receive implementation of the             Not
 DoD00006011    06661    06662             6   particular slides for a transgender briefing           transgender policy            N   predecisional

                                                                           34
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 35 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                     Description                   Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email conversation regarding discussing questions       rescission of the                 Not
 DoD00006070    06663    06663     7/26/2017 surrounding POTUS transgender policy                    transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                Email regarding medications for transgender hormone   implementation of the             Not
 DoD00006182    06664    06666      7/24/2017 therapy                                                transgender policy            N   predecisional
                                    12/27/201
                PrivWi PrivWi                7                                                       Deliberations regarding the
                thhold thhold      Actual date Email conversation RE: FOR REVIEW: Draft Statement    implementation of the             Not
 DoD00006325    06667 06668          08/18/17 on Transgender Email to Army                           transgender policy                predecisional
                                               Draft PowerPoint titled "Transgender Service Q&As
                                               Transgender Senior Implementation Group Meeting -
                PrivWi PrivWi                  July 14, 2017." Labeled "Not for distribution/Draft   Deliberations regarding the
                thhold thhold                  Deliberative Document." Also an apparent draft        implementation of the             Not
 DoD00006355    06669 06722         7/14/2017 because the closing remarks have not been filled in.   transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                                                                                                     Deliberations regarding the
                                                                                                     implementation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                Doc of Electronic copy of file named 28APR16            rescission of the
 DoD00006601    06723 06723        4/29/2016 Transgender (2).docx                                    transgender policy            Y




                                                                          35
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 36 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and            Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                    Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                             Document titled "Information Paper: Armed Forces         transgender policy;
                                             Accession Medical Standard Review Process" with file     Deliberations regarding the
                                             name AMSWG TP and QA -- 24 March 2015 V3.docx.           implementation of the
                                             Labeled "Predecisional Information – FOIA EXEMPT."       transgender policy;
                PrivWi PrivWi                Contains details on the Department of Defense’s          Deliberations regarding the
                thhold thhold                ongoing review of medical standards for entry into the   rescission of the                  Not
 DoD00006665    06724 06728        3/25/2015 military.                                                transgender policy             N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Excel file named Copy of MPP Update 30 August.xlsx       implementation of the              Not
 DoD00006962    06729    06729     6/28/2017 providing update on revision of TG policy                transgender policy             N   predecisional
                PrivWi   PrivWi              Draft document named CY2018 PR (MPP) Look-Ahead
                thhold   thhold              (003). Contains key events for Personnel & Readiness.    Draft list of key events for       Not
 DoD00006979    06730    06731      1/3/2018 All events are not filled in.                            DoD Personnel & Readiness      N   deliberative
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email chain concerning TG: Panel/Working Group           implementation of the              Not
 DoD00008381    06732 06735         9/8/2017 Composition (UNCLASSIFIED)                               transgender policy             N   predecisional
                                             Electronic copy of file named 15 - Transgender           Deliberations regarding the
                                             Integration Implementation (OK).docx. Document is        formulation of the
                                             titled "TRANSGENDER INTEGRATION                          transgender policy;
                PrivWi PrivWi                IMPLEMENTATION" and contains track changes with          Deliberations regarding the
                thhold thhold                recommended edits. Contains proposed talking             implementation of the              Not
 DoD00008435    06736 06737        8/29/2017 points.                                                  transgender policy             N   predecisional




                                                                          36
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 37 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                     Description                   Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                Email chain concerning transgender medical policy and   implementation of the             Not
 DoD00008489    06738 06739        8/10/2017 TG related surgeries (UNCLASSIFIED)                     transgender policy            N   predecisional
                                             Deliberative email conversation regarding DoD
                PrivWi PrivWi                participation in a meeting with foreign governement     Deliberations regarding the
                thhold thhold                personnel on the developement of the Transgender        formulation of the                Not
 DoD00008621    06740 06742         6/9/2017 policy                                                  transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold      10/25/201                                                         implementation of the             Not
 DoD00008760    06743 06747                6 Email chain concerning DODEA in Germany                 transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                                                                        implementation of the             Not
 DoD00008807    06748 06748        10/5/2016 Email chain concerning MC TG Training Plan              transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                                                                      implementation of the             Not
 DoD00008808    06749    06749     10/5/2016 Email concerning MC TG Training Plan                    transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email chain concerning TG Handbook Approval             formulation of the                Not
 DoD00008847    06750    06751     9/22/2016 Scheme                                                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email chain concerning [Non-DoD Source] Transition-     implementation of the             Not
 DoD00008890    06752    06755     9/14/2016 related surgery request of Chelsea Manning              transgender policy            N   predecisional


                                                                         37
                                 Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 38 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date             Title/Description                                     Description                   Y/N Notes
                 PrivWi PrivWi                                                                      Deliberations regarding the
                 thhold thhold                                                                      implementation of the             Not
 DoD00008987 06756 06757         8/15/2016    Email chain concerning Public TG Website Page Views   transgender policy            N   predecisional
                 PrivWi PrivWi                                                                      Deliberations regarding the
                 thhold thhold                Email chain concerning DEERS Gender Marker Change     formulation of the                Not
 DoD00009012 06758 06759          8/9/2016    Draft Guidance                                        transgender policy            N   predecisional
                 PrivWi PrivWi                                                                      Deliberations regarding the
                 thhold thhold                Electronic copy of file named Military Service of     implementation of the             Not
 DoD00009020 06760 06761          8/9/2016    Transgender Service Members_Update.docx               transgender policy            N   predecisional
                 PrivWi PrivWi                                                                      Deliberations regarding the
                 thhold thhold                Email chain concerning TG Accession Guidance to       implementation of the             Not
 DoD00009031 06762 06765          8/5/2016    recruiting                                            transgender policy            N   predecisional
                 PrivWi PrivWi                                                                      Deliberations regarding the
                 thhold thhold                Email concerning DEERS Gender Marker Change Draft     formulation of the                Not
 DoD00009036 06766 06766          8/4/2016    Guidance                                              transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
               PrivWi   PrivWi                                                                      Deliberations regarding the
               thhold   thhold    11/25/201 Electronic copy of file named MEDPERS - Transgender     implementation of the             Not
 DoD00009473   06767    06774             6 Update - Draft NOV2017.ppt                              transgender policy            N   predecisional
               PrivWi   PrivWi                                                                      Contains timelines and
               thhold   thhold    10/16/201 Electronic copy of file named DSD Slides due 10-17      goals for ongoing review of
 DoD00009504   06775    06775             7 Slide 5 Talent Management.pptx                          Civilan HR Reform in DoD.         Not relevant
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
               PrivWi   PrivWi                                                                      Deliberations regarding the
               thhold   thhold              Doc of Electronic copy of file draft INTERIM POLICY     implementation of the             Not
 DoD00009713   06776    06781     8/23/2017 (SAB 22 Aug).docx                                       transgender policy            N   predecisional
               PrivWi   PrivWi                                                                      Deliberations regarding the
               thhold   thhold              Email concerning APPROVAL -- FW: P&R Nomination         formulation of the                Not
 DoD00009879   06782    06785     7/28/2017 Prep Tasker (UNCLASSIFIED)                              transgender policy            N   predecisional



                                                                           38
                              Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 39 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                       Description                   Y/N Notes
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold               Electronic copy of file named 3dDSD confirmation -      implementation of the             Not
 DoD00010007 06786 06786         7/10/2017   Transgender.docx                                        transgender policy            N   predecisional
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold               Email chain concerning TG Accession Standards           implementation of the             Not
 DoD00010096 06787 06789          6/2/2017   (UNCLASSIFIED)                                          transgender policy            N   predecisional
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold               Email concerning extensions of the transgender          implementation of the             Not
 DoD00010109 06790 06790         5/30/2017   Directive Type Memorandom.                              transgender policy            N   predecisional
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold               Electronic copy of file named Placemat Update - PR      implementation of the             Not
 DoD00010168 06791 06791          5/8/2017   topics MPP Input.docx                                   transgender policy            N   predecisional
                 PrivWi PrivWi               Email conversation regarding questions and answers in   Deliberations regarding the
                 thhold thhold               response to a media inquiry on the DoD Transgender      implementation of the             Not
 DoD00010289 06792 06795         1/23/2017   Policy                                                  transgender policy            N   predecisional
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold 12/21/201     Deliberative email conversation concerning Inactive     implementation of the
 DoD00010634 06796 06797                 7   Ready Reserve and the DoD Transgender Policy            transgender policy            Y
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold               "Email chain concerning TG ""Holding"" Letter           formulation of the                Not
 DoD00011012 06798 06799          8/9/2017   (UNCLASSIFIED)"                                         transgender policy            N   predecisional
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold               Email chain concerning service inputs and new           formulation of the                Not
 DoD00011061 06800 06802         6/19/2017   updates regarding TG studies                            transgender policy            N   predecisional
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold                                                                       implementation of the             Not
 DoD00011088 06803 06803         11/3/2016   Email forward concerning TG Training Plan Matrix        transgender policy            N   predecisional
                 PrivWi PrivWi               Email chain concerning TG Inputs from the service       Deliberations regarding the
                 thhold thhold               medical community discussion TG accession waiting       implementation of the
 DoD00011112 06804 06805         6/17/2016   periods                                                 transgender policy            Y
                 PrivWi PrivWi               Electronic copy of file named DTM 20 May (DRAFT to      Deliberations regarding the
                 thhold thhold               WG) USCG Comments.docxEmail concerning Template         implementation of the
 DoD00011145 06806 06810         5/27/2016   for a Directive-type Memorandum                         transgender policy            Y



                                                                         39
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 40 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                   Description                   Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold    12/14/201 Email chain concerning Turnover - No need to read     implementation of the
 DoD00011207    06811    06812             5 until you come into work!!                            transgender policy            Y
                PrivWi   PrivWi              Email chain concerning Draft SecDef Statement on      Deliberations regarding the
                thhold   thhold              Military Service by Transgender Individuals           implementation of the             Not
 DoD00011434    06813    06817     8/23/2017 (UNCLASSIFIED)                                        transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email concerning Early DRAFT -- Transgender           implementation of the             Not
 DoD00011547    06818    06819      6/8/2017 Accessions Toplines (UNCLASSIFIED)                    transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email chain concerning OSD005337-17 / 2017-           implementation of the             Not
 DoD00011575    06820    06822     5/12/2017 SECNAVGENCORRESPOND-000000039 (UNCLASSIFIED)          transgender policy            N   predecisional
                PrivWi   PrivWi              Email chain concerning TG Response Tasker             Deliberations regarding the
                thhold   thhold              (UNCLASSIFIED). Contains deliberations on how to      implementation of the             Not
 DoD00011578    06823    06824     5/11/2017 respond to request to assist Navy.                    transgender policy            N   predecisional
                PrivWi   PrivWi              Email concerning URGENT: MEPCOM & DoDMERB             Deliberations regarding the
                thhold   thhold              Annual Medical Training: TG Accession Standards       implementation of the             Not
 DoD00011586    06825    06826     4/25/2017 (UNCLASSIFIED)                                        transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email forward concerning Request for Gender Marker    implementation of the             Not
 DoD00011660    06827    06832     11/2/2016 Change to Non-binary                                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email concerning USMC Bulletin in Transgender         implementation of the             Not
 DoD00011695    06833    06833     9/23/2016 Service                                               transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email forward concerning Transgender: Wash Post and   implementation of the
 DoD00011794    06834    06835      5/6/2016 status of TG policy                                   transgender policy            Y




                                                                         40
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 41 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                   Description                   Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold                Electronic copy of file named PR Posture Hearing -    implementation of the
 DoD00011826    06836 06836         1/8/2016 Issue Paper-Transgender_7 JAN.docx                    transgender policy            Y
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                Email chain concerning Gender Dysphoria and TRICARE   Deliberations regarding the
                thhold thhold      10/14/201 Prime Remote ADSM Supplemental Health Care            implementation of the             Not
 DoD00011890    06837 06840                6 Program                                               transgender policy            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi   PrivWi              Electronic copy of file named 2017 Transition Book    Deliberations regarding the
                thhold   thhold              Issue Paper_Transgender HA 12 Aug 16-Dr J             implementation of the             Not
 DoD00012028    06841    06841     8/30/2016 Smith.docx                                            transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email forward concerning TG conference to gather      formulation of the                Not
 DoD00012049    06842    06844     8/17/2016 information on TG medical care                        transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email chain regarding New Administration Transition   formulation of the                Not
 DoD00012064    06845    06846     8/12/2016 Book                                                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold    10/29/201                                                       formulation of the
 DoD00012097    06847    06847             5 Copy of Transgender Codes 6.8.2016.xlsx               transgender policy            Y
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold                Doc of DHA-IPM 17-00x_Guidance for Medical Care of    implementation of the             Not
 DoD00012178    06848 06866        4/26/2017 transgender ADSMs 20170417 v4.docx                    transgender policy            N   predecisional



                                                                          41
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 42 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                     Description                   Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                Email regarding [Non-DoD Source] Change in surgical     implementation of the             Not
 DoD00012199    06867 06868        4/26/2017 policy                                                  transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                Doc of                                                  Deliberations regarding the
                thhold thhold                QA_Services_Concerns_transgender_Accession_Med_         implementation of the             Not
 DoD00012251    06869 06871        3/13/2017 Standards_FINAL.docx                                    transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                Doc draft of DoDI 6130 draft next steps and responses   implementation of the             Not
 DoD00012281    06872 06874         3/3/2017 v3.docx                                                 transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                Email regarding DoDI 6130 draft next steps and          implementation of the             Not
 DoD00012284    06875 06876         3/2/2017 responses                                               transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                                                                      implementation of the             Not
 DoD00012318    06877    06881     1/18/2017 Email chain regarding Walter Reed NMC TGCT POC          transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Electronic copy of file named SD TG INTERIM             implementation of the             Not
 DoD00012449    06882    06885     8/24/2017 POLICY.docx                                             transgender policy            N   predecisional



                                                                          42
                               Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 43 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                             Privilege Basis and             Priv.
 DOCID           Bates Bates Date            Title/Description                                         Description                     Y/N Notes
                 PrivWi PrivWi                                                                         Deliberations regarding the
                 thhold thhold               Email concerning DRAFT DTM on TG Service 22 Jun           implementation of the               Not
 DoD00012476 06886 06886         6/23/2017   2017 - OGC Edits Comments                                 transgender policy              N   predecisional
                 PrivWi PrivWi                                                                         Deliberations regarding the
                 thhold thhold               Email chain concerning Request Service TG POCs for        implementation of the               Not
 DoD00012520 06887 06888          2/8/2017   NCR and transgender service member care                   transgender policy              N   predecisional
                 PrivWi PrivWi                                                                         Deliberations regarding the
                 thhold thhold               Electronic copy of file named Draft DoDI 6130.03 Jan      formulation of the                  Not
 DoD00012571 06889 06940         1/26/2017   26 2017.docx                                              transgender policy              N   predecisional
                 PrivWi PrivWi                                                                         Deliberations regarding the
                 thhold thhold                                                                         implementation of the               Not
 DoD00012588 06941 06945         7/19/2017   Email chain concerning Testicular / Erectile Prosthesis   transgender policy              N   predecisional
                                                                                                       Deliberations regarding the
                                                                                                       implementation of the
               PrivWi PrivWi              Coast Guard Memorandum titled "Gender                        transgender policy as it
               thhold thhold              Reassignment Treatment Plan for [REDACTED SERVICE            relates to a specific service       Not
 DoD00012743   06946 06963      9/12/2016 MEMBER NAME]."                                               member's treatment plan         N   predecisional
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
               PrivWi PrivWi                                                                           Deliberations regarding the
               thhold thhold              Email chain concerning number of TG personnel in the         implementation of the               Not
 DoD00013197   06964 06964      7/27/2017 DoD                                                          transgender policy              N   predecisional
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
               PrivWi PrivWi                                                                           Deliberations regarding the
               thhold thhold              Draft PowerPoint titled "TRANSGENDER SERVICE                 implementation of the               Not
 DoD00013269   06965 06973      12/8/2016 POLICY Implementation Update."                               transgender policy              N   predecisional
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
               PrivWi PrivWi                                                                           Deliberations regarding the
               thhold thhold    11/17/201 Email concerning Request for data: Gender Dysphoria          implementation of the               Not
 DoD00013287   06974 06975              6 diagnoses                                                    transgender policy              N   predecisional

                                                                          43
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 44 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                                                                         implementation of the             Not
 DoD00013321    06976 06977        10/6/2016 Email concerning TG Data Call and Capability Proposals   transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email chain concerning request for information on        implementation of the             Not
 DoD00013324    06978 06983        9/22/2016 Gender Reassignment                                      transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Email chain concerning BH Question and what              implementation of the             Not
 DoD00013340    06984    06986      9/8/2016 providers are included in TG conversation                transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                                                                       formulation of the                Not
 DoD00013363    06987    06989     9/27/2016 Email chain concerning Version 19, TG Handbook           transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                                                                       formulation of the                Not
 DoD00013370    06990    06991     9/23/2016 Email chain concerning TG Handbook, Version 24           transgender policy            N   predecisional
                PrivWi   PrivWi              PowerPoint named "TGHC Module 1 Introduction to          Deliberations regarding the
                thhold   thhold              Policy Guidance and Concepts in Transgender              formulation of the                Not
 DoD00013463    06992    07010     10/5/2016 Healthcare." Contains speaker notes.                     transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Email forward concerning [Non-DoD Source] RE:            formulation of the                Not
 DoD00013505    07011    07012     10/4/2016 DoD/VA JIF SCAN ECHO on transgender (TG) care            transgender policy            N   predecisional




                                                                          44
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 45 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                       Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                   Description                   Y/N Notes
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Email chain regarding TG implementation within the    implementation of the             Not
 DoD00013660    07013 07014      1/11/2017 Air Force                                             transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold    10/19/201 Email forward concerning TG Care Team Contact List    implementation of the             Not
 DoD00013698    07015 07020              6 (UNCLASSIFIED)                                        transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold                                                                    implementation of the             Not
 DoD00013739    07021 07021      6/21/2017 Draft of proposed revisions to TRICARE SHCP           transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Email concerning Task Force on Transgender Military   implementation of the             Not
 DoD00013771    07022 07023      11/4/2016 Dependents - Meeting #2                               transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Draft version of the Interim Guidance to DoD on       implementation of the             Not
 DoD00013930    07024 07026      8/30/2017 Military Service by Transgender Individuals           transgender policy            N   predecisional




                                                                       45
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 46 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date             Title/Description                                     Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold                Electronic copy of a file named Action Memo for        implementation of the             Not
 DoD00013938    07027 07027        8/28/2017 Interim Guidance for TG Care - Draft.docx              transgender policy            N   predecisional
                                             Document titled "COMMENTS MATRIX FOR: DHA-IPM          Deliberations regarding the
                                             16-00x Guidelines for Medical Care of Transgender      formulation of the
                                             Active Duty Service Members with a Diagnosis of        transgender policy;
                PrivWi   PrivWi              Gender Dysphoria." Reflects comments by two DoD        Deliberations regarding the
                thhold   thhold              officials providing recommended edits and rationale    implementation of the             Not
 DoD00014224    07028    07034     1/30/2017 for those edits for a DHA document.                    transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Electronic copy of a file named Tab 2. AFMS Clinical   formulation of the                Not
 DoD00014234    07035    07038     8/16/2016 Pathway for Care of Transgender Service Members.ppt    transgender policy            N   predecisional
                PrivWi   PrivWi              Email chain regarding Transgender Surgeries --         Deliberations regarding the
                thhold   thhold              Honolulu Star-Advertiser media inquiry                 implementation of the             Not
 DoD00014344    07039    07046     1/23/2017 (UNCLASSIFIED)                                         transgender policy            N   predecisional
                PrivWi   PrivWi              Email chain regarding [Non-DoD Source] Seeking         Deliberations regarding the
                thhold   thhold              comments + questions for article on transgender Army   implementation of the             Not
 DoD00014349    07047    07050     11/8/2016 service members / DEADLINE 3 pm ET                     transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold    11/10/201 Email chain regarding [Non-DoD Source] two DOD         implementation of the             Not
 DoD00014381    07051    07055             6 policy questions                                       transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold    11/10/201 Email forward concerning [Non-DoD Source] two DOD      implementation of the             Not
 DoD00014384    07056    07058             6 policy questions- TG care policy from the Hill         transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email chain regarding TG eval SHCP waivers from        implementation of the             Not
 DoD00014410    07059    07061     8/16/2017 BUMED                                                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email chain regarding TG eval SHCP waivers from        implementation of the             Not
 DoD00014411    07062    07063     8/16/2017 BUMED                                                  transgender policy            N   predecisional



                                                                         46
                               Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 47 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date         Title/Description                                         Description                   Y/N Notes
                 PrivWi PrivWi            Email forward concerning Fiscal Year 2018 Call for        Deliberations regarding the
                 thhold thhold            Studies Proposals, Suspense: August 31: OPA Pre-          implementation of the
 DoD00014462 07064 07065         9/14/2017Coordination                                              transgender policy            Y
                                          Email chain regarding Request Mental Health
               PrivWi PrivWi              recommendation on the Requirement of Real Life            Deliberations regarding the
               thhold thhold              Experience prior to Genital Reconstructive Surgery for    formulation of the                Not
 DoD00014570   07066 07077      6/20/2017 Transgender (TG) ADSMs                                    transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
               PrivWi PrivWi                                                                        Deliberations regarding the
               thhold thhold    10/26/201 Electronic copy of file named TG SURG slides              implementation of the             Not
 DoD00014607   07078 07081              1 Benson(2).pptx                                            transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
               PrivWi PrivWi                                                                        Deliberations regarding the
               thhold thhold                                                                        implementation of the             Not
 DoD00014676   07082 07082      3/27/2017 Definitions for Medical Accessions.docx                   transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
               PrivWi PrivWi                                                                        Deliberations regarding the
               thhold thhold              Decision Paper-TPR auths for Gender Dysphoria.docx        implementation of the             Not
 DoD00014701   07083 07084       1/9/2017 re: medical care and transgender population               transgender policy            N   predecisional
                                          Draft Action Memo for the Secretary of Defense with
                                          the subject "Approval of Directive-type Memorandum
                                          (DTM) 17-0XX." Contains draft recommendation from
                                          A. M. Kurta, Performing the Duties of Under Secretary
                                          of Defense (Personnel and Readiness), to the
               PrivWi PrivWi              Secretary of Defense as to whether to approve a DTM       Deliberations regarding the
               thhold thhold              concerning transgender applicants into military service   formulation of the                Not
 DoD00018155   07085 07086      6/24/2017 and reasons for that recommendation.                      transgender policy            N   predecisional



                                                                        47
                                 Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 48 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date             Title/Description                                      Description                   Y/N Notes
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold                Email chain regarding TG info from ARmy                formulation of the                Not
 DoD00018159 07087 07088          6/1/2017    (UNCLASSIFIED)                                         transgender policy            N   predecisional
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold                Deliberative email conversation on the DoD response    formulation of the                Not
 DoD00018178 07089 07093         8/18/2017    to a media article on the Transgender policy           transgender policy            N   predecisional
                                              Memorandum from the Deputy Secretary of Defense
                                              for the Secretary of Defense with the subject
                                              "Recommended Transgender Way Ahead." Contains          Deliberations regarding the
                                              highlighting and handwritten notes from Secretary      formulation of the
                                              Mattis. Labeled "Deliberative Pre-decisional."         transgender policy;
               PrivWi   PrivWi                Provides recommendations from the Deputy Secretary     Deliberations regarding the
               thhold   thhold                of Defense to Secretary Mattis concerning accessions   implementation of the
 DoD00018196   07094    07094    Undated      of transgender individuals and training.               transgender policy            Y
               PrivWi   PrivWi                                                                       Deliberations regarding the
               thhold   thhold              Email chain regarding TG Policy Input Venues             implementation of the             Not
 DoD00018207   07095    07097     6/26/2017 (UNCLASSIFIED)                                           transgender policy            N   predecisional
               PrivWi   PrivWi              Draft talking paper on the Department's position on      Deliberations regarding the
               thhold   thhold              military service by Transgender personnel. Labeled       implementation of the             Not
 DoD00019130   07098    07098     3/14/2014 "DRAFT WORKING PAPER NOT FOR RELEASE."                   transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
               PrivWi PrivWi                Email conversation regarding a tasker to response to a   Deliberations regarding the
               thhold thhold                letter from American Military Partners Association on    implementation of the             Not
 DoD00019291   07099 07105        7/23/2014 transgender issues                                       transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
               PrivWi PrivWi                                                                         Deliberations regarding the
               thhold thhold                Email regarding transgender policy and delay of Carter   implementation of the             Not
 DoD00021533   07106 07108        6/29/2017 policy implementation                                    transgender policy            N   predecisional




                                                                         48
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 49 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                             Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                         Description                   Y/N Notes
                                             Info Memo with the subject "Department of Defense
                                             6130.03, “Medical Standards for Appointment,
                                             Enlistment, or Induction in the Military Services”
                                             Status Update and Way Forward." Contains
                PrivWi PrivWi                deliberative discussions concerning transgender policy    Deliberations regarding the
                thhold thhold                and DoD Instruction 6130.03 and recommendations           implementation of the             Not
 DoD00021828    07109 07111         3/7/2017 for next steps.                                           transgender policy            N   predecisional
                                             Draft Transgender Applicant Processing Policy v4 (Final
                                             27 Feb 17)_Review.doc. Memorandum for
                                             commanders with the subject "Policy Memorandum 2-
                PrivWi   PrivWi              5, Transgender Applicant Processing." Contains            Deliberations regarding the
                thhold   thhold              comments and track changes for recommended edits.         implementation of the             Not
 DoD00021885    07112    07116     2/28/2017 Labeled "Draft."                                          transgender policy            N   predecisional
                PrivWi   PrivWi              Email regarding UPR007515-16 Request for Waiver           Deliberations regarding the
                thhold   thhold              Approval to Include Sexual Orientation Interview          implementation of the             Not
 DoD00022094    07117    07120     2/10/2017 Questions in DoD Study                                    transgender policy            N   predecisional
                PrivWi   PrivWi                                                                        Deliberations regarding the
                thhold   thhold              Draft DoD responses to questions on the Transgender       implementation of the             Not
 DoD00022403    07121    07121     2/23/2017 Policy                                                    transgender policy            N   predecisional
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
                                                                                                       Deliberations regarding the
                                                                                                       implementation of the
                                                                                                       transgender policy;
                PrivWi   PrivWi              Memo titled "Readiness Impacts of Military Service by     Deliberations regarding the
                thhold   thhold              transgender Members." Contains recommendations            rescission of the                 Not
 DoD00022551    07122    07123     7/28/2017 from the Services.                                        transgender policy            N   predecisional
                PrivWi   PrivWi              Email discussion concerning preparation of various        Deliberations regarding the
                thhold   thhold              topics including the transgender policy for P&R           implementation of the             Not
 DoD00022589    07124    07128     7/31/2017 nominees                                                  transgender policy            N   predecisional
                                             Document with file name "USD-PR Prep Paper Topics
                PrivWi PrivWi                v2 (002).docx." Document is titled "P&R Nomination        Deliberations regarding
                thhold thhold                Prep Topics" and includes a list of possible topics to    prepartion for                    Not
 DoD00022633    07129 07129        8/10/2017 review in preparation for a Congressional hearing.        Congressional hearing.        N   predecisional

                                                                           49
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 50 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                        Description                   Y/N Notes
                                             Document with file name "USD-PR Prep Paper
                PrivWi PrivWi                Topics.docx." Document is titled "P&R Nomination         Deliberations regarding
                thhold thhold                Prep Topics" and includes a list of possible topics to   prepartion for                    Not
 DoD00022650    07130 07130        6/19/2017 review in preparation for a Congressional hearing.       Congressional hearing.        N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi              Email discussion concerning preparation of various       Deliberations regarding the
                thhold   thhold              topics including the transgender policy for P&R          implementation of the             Not
 DoD00022683    07131    07135     8/11/2017 nominees                                                 transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              P&R-Transgender Accessions_TC.docx - OGC Edits &         implementation of the             Not
 DoD00026695    07136    07140     6/23/2017 Comments 6-23-17.docx                                    transgender policy            N   predecisional
                PrivWi   PrivWi              Email chain regarding Formal Coordination DRAFT          Deliberations regarding the
                thhold   thhold              Transgender Implementation Guidance for SD               implementation of the             Not
 DoD00026888    07141    07142     8/30/2017 Signature Friday 1 Sep                                   transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Email conversation regarding OGC coordination of         implementation of the             Not
 DoD00026913    07143    07144     8/28/2017 draft transgender documents                              transgender policy;           N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email concerning coordination of inputs for the          implementation of the             Not
 DoD00027038    07145 07145        5/25/2017 transgender policy development                           transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                Email conversations regarding responses to media         Deliberations regarding the
                thhold thhold                inquiries related to DoDEA's transgender student         implementation of the             Not
 DoD00027090    07146 07155         3/2/2017 policies, including a request for assistance from OGC    transgender policy            N   predecisional




                                                                            50
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 51 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                    Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email conversation regarding the transgender policy    implementation of the             Not
 DoD00027117    07156    07156     2/23/2017 implementation related to DoDEA's school policy        transgender policy            N   predecisional
                PrivWi   PrivWi              Email conversation regarding the transgender policy    Deliberations regarding the
                thhold   thhold              implementation related to DoDEA's school policy,       implementation of the             Not
 DoD00027131    07157    07162     2/23/2017 includes legal opinion from OGC attorney               transgender policy            N   predecisional
                                             Document with the file name "QFRs-tasked 1.13.17 -
                PrivWi PrivWi                P&R Assignment.doc." Contains anticipated questions    Deliberations regarding the
                thhold thhold                from Senators and sections of DoD responsible for      implementation of the             Not
 DoD00027178    07163 07197        1/13/2017 drafting proposed answers.                             transgender policy;           N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold                                                                       implementation of the             Not
 DoD00027281    07198 07199        8/31/2017 Email chain regarding Central coordination cell        transgender policy            N   predecisional
                                             PowerPoint with file name "SIG Meeting transgender
                                             (14 JUL 17)_v6.pptx" and titled "Transgender Service
                                             Q&As; Transgender Senior Implementation Group
                                             Meeting – July 14, 2017." Labeled "Not for
                                             Distribution//Draft Deliberative Document." Contains
                                             questions and draft answers on such issues as
                PrivWi PrivWi                recruiting, medical, deployment, assignments,          Deliberations regarding the
                thhold thhold                uniforms. Contains input from Navy and questions       implementation of the             Not
 DoD00027643    07200 07255        7/14/2017 from Army.                                             transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold                                                                       implementation of the             Not
 DoD00028354    07256 07258         8/3/2017 Email chain regarding Gender dysphoria diagnoses       transgender policy            N   predecisional


                                                                         51
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 52 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                  Description                   Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold                Email conversation regarding data on number of       implementation of the             Not
 DoD00028397    07259 07259         8/2/2017 service members with GD and medical care             transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold              Email chain regarding Guidance needed for DDEAMC     implementation of the             Not
 DoD00028507    07260    07264     7/26/2017 on transgender surgeries scheduled.                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold              Email FW: DoDI 6130.03 With Current transgender      implementation of the             Not
 DoD00029107    07265    07266     7/17/2017 associated Stds                                      transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold                Email regarding transgender questions from Service   rescission of the                 Not
 DoD00029326    07267 07267        6/29/2017 Chiefs and Personnel and Readiness                   transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold                                                                     implementation of the             Not
 DoD00029339    07268 07319        1/26/2017 Doc draft of DODI 6130.03 - FC.DOCX                  transgender policy            N   predecisional




                                                                         52
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 53 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and            Priv.
 DOCID           Bates Bates Date            Title/Description                                     Description                    Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold              Email conversation regarding transgender medical        implementation of the              Not
 DoD00029368    07320 07331      6/28/2017 issues across the DoD.                                  transgender policy             N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold                                                                      implementation of the              Not
 DoD00029516    07332 07334      6/19/2017 Email regarding Air Force hormone standard / DADT       transgender policy             N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                                                                                   transgender policy; reflects
                PrivWi PrivWi                                                                      deliberations regarding
                thhold thhold              Email fom attorneys re: TG Service and unit readiness   draft memorandum on                Not
 DoD00034012    07335 07339       8/1/2017 issues with attachments                                 these subjects                 N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold              Draft version of a statement for the Sec Def on         implementation of the              Not
 DoD00034798    07340 07340      8/15/2017 Military Service by Transgender Individuals.            transgender policy             N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi              Draft document titled "STATEMENT OF THE                 Deliberations regarding the
                thhold thhold              SECRETARY OF DEFENSE ON MILITARY SERVICE BY             implementation of the              Not
 DoD00034857    07341 07341      8/14/2017 TRANSGENDER INDIVIDUALS." Labeled "DRAFT."              transgender policy             N   predecisional



                                                                        53
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 54 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                        Description                   Y/N Notes
                                             Draft Info Memo from General Robert B. Neller,           Deliberations regarding the
                                             Commandant of the Marine Corps, to the Secretary of      formulation of the
                                             Defense with the subject "Continued Marine Corps         transgender policy;
                                             Concerns Relating to Implementation of Policy            Deliberations regarding the
                                             Accessing Transgender Applicants into Military           implementation of the
                                             Service." Contains the Marine Corps' recommendation      transgender policy;
                PrivWi PrivWi                on the timing of accessions of transgender individuals   Deliberations regarding the
                thhold thhold                and rationale for that recommendation. Prepared by       rescission of the                 Not
 DoD00035140    07342 07346        6/26/2017 Dr. Michael Strobl, Director, MPP, M&RA.                 transgender policy            N   predecisional
                                             Joint Chiefs of Staff document titled "Transgender
                                             Smartbook." Talking points were created to prepare
                                             the Vice Chairman of the Joint Chiefs of Staff and the
                PrivWi   PrivWi              Deputy Secretary of Defense to lead discussions with     Deliberations regarding the
                thhold   thhold              Service Secretaries and Chiefs on transgender service    implementation of the             Not
 DoD00036181    07347    07396     7/10/2017 and accessions implementation.                           transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Papers from AF Allegedly Showing TG comorbidities        implementation of the             Not
 DoD00036806    07397    07398      6/7/2017 return after 3_edit.docx                                 transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                             Draft memorandum from the Office of the Assistant        formulation of the
                                             Secretary of Defense with the subject                    transgender policy;
                PrivWi PrivWi                "Accommodations Concerning Students in Department        Deliberations regarding the
                thhold thhold                of Defense Education Activity Schools and Youth          implementation of the             Not
 DoD00038938    07399 07400        4/24/2017 Programs." Contains proposed edits in track changes.     transgender policy;           N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                                                                         implementation of the             Not
 DoD00039156    07401 07401        8/22/2017 Doc of SecDef Statement on transgender.docx              transgender policy            N   predecisional




                                                                          54
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 55 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                    Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                             Document with file name "AMSWG_Draft Minutes_18        formulation of the
                                             Oct 2016.docx." Contains draft meeting minutes of      transgender policy;
                PrivWi PrivWi                Accession Medical Standards Working Group              Deliberations regarding the
                thhold thhold      10/19/201 (AMSWG) from October 18, 2016. Contains                implementation of the             Not
 DoD00044897    07402 07409                6 recommended changes to various medical standards.      transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold                                                                       implementation of the             Not
 DoD00045015    07410 07411         1/9/2017 Email regarding edited DoDI 6130.03 Jan 9 2017         transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                Email FW: Completed Pre-coordination for DoDI          Deliberations regarding the
                thhold thhold                6130.03, "Medical Standards for Appointment,           implementation of the             Not
 DoD00045034    07412 07414        7/20/2017 Enlistment, or Induction in the Military Services"     transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Draft edited DoDI 6130.03_adjudication gwb USCG        implementation of the             Not
 DoD00045048    07415    07471      1/5/2017 navy-USMC AF edits 5 Jan 17.docx                       transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold                                                                     implementation of the             Not
 DoD00045098    07472    07474     4/19/2017 Email chain regarding January AMSWG Minutes            transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email regarding Joint SCCC meeting - Thurs, 20 April   formulation of the                Not
 DoD00045347    07475    07479     4/25/2017 17. Rm 4E1019, 0830-1000                               transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email request for informal views from Comp and         formulation of the                Not
 DoD00052017    07480    07481     5/12/2017 OEPM (both from P&R)                                   transgender policy            N   predecisional



                                                                           55
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 56 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                      Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold              E-mail of 17 January 2017 regarding DRAFT Charter -      implementation of the             Not
 DoD00052105    07482 07483      1/17/2017 Task Force on Transgender Military Dependents            transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold              Email conversation regarding number of transgender       implementation of the             Not
 DoD00052188    07484 07484      6/20/2017 service members                                          transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi              Deliberative email conversation regarding responses      Deliberations regarding the
                thhold thhold              to inquiries from media outlets seeking information on   implementation of the             Not
 DoD00052231    07485 07488      1/23/2017 Transgender military service members.                    transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold              Email regarding OSD Legislative Affairs Update - 7 Feb   implementation of the             Not
 DoD00052233    07489 07492       2/9/2017 17                                                       transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold              Document re LGBT issue and the military                  implementation of the             Not
 DoD00052371    07493 07500      4/12/2017 with_Analysis.docx                                       transgender policy            N   predecisional




                                                                         56
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 57 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                E-mail of 6/20/2017 regarding Transgender medical        implementation of the             Not
 DoD00052386    07501 07501        6/20/2017 care                                                     transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Doc of Draft TG Remarks Outline Draft for Carter TG      implementation of the
 DoD00067859    07502    07507     6/30/2016 policy 8.0.docx                                          transgender policy            Y
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Draft doc re: transgender Service Members and Unit       implementation of the             Not
 DoD00068011    07508    07508      8/1/2017 Readiness 31 July 17 - DJG e.docx                        transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Email chain regarding FOR CLEARANCE - Transgender        implementation of the             Not
 DoD00068014    07509    07515     2/23/2017 DoDEA Students - Military Times/CNN                      transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Doc re: transgender Service Members and Unit             implementation of the             Not
 DoD00068124    07516    07516      8/1/2017 Readiness 31 July 17 - DJG final.docx                    transgender policy;           N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                                                                       rescission of the                 Not
 DoD00083413    07517    07517     7/26/2017 EMail re: FW_ Transgender tweets by POTUS .msg           transgender policy            N   predecisional
                PrivWi   PrivWi              PowerPoint titled Deputy Secretary of Defense In-Brief   Deliberations concerning
                thhold   thhold              (Working). Shows priorities of the Secretary of          priorities of senior DoD          Not
 DoD00083505    07518    07530      7/5/2017 Defense and the Deputy Secretary of Defense.             officials                     N   predecisional




                                                                          57
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 58 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                    Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold                Proposed talking points for public affairs regarding   rescission of the                 Not
 DoD00083826    07531 07537        8/28/2017 transgender policy (and other recent events).          transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold                                                                     implementation of the             Not
 DoD00083994    07538    07538     7/27/2017 Email regarding a DRAFT statement on TG .msg           transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email discussion of read ahead materials including     implementation of the             Not
 DoD00084038    07539    07540      7/8/2017 transgender updates for SECDEF                         transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email conversation between DoD personnel regarding     implementation of the             Not
 DoD00084092    07541    07541     6/27/2017 meetings on lethality                                  transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold                Draft talking points and responses to questions from   rescission of the                 Not
 DoD00084616    07542 07544         7/6/2017 Congress on the Transgender Policy                     transgender policy            N   predecisional




                                                                           58
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 59 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                                                                                                      Deliberations regarding the
                                                                                                      implementation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi              Email to Dep SECDEF re: recission of policy re: TG       Deliberations regarding the
                thhold   thhold              policies related to schools and its effect on DODEA      rescission of the                 Not
 DoD00084739    07545    07545     2/24/2017 schools                                                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Email concerning upcoming meetings including a           rescission of the                 Not
 DoD00087929    07546    07548     1/24/2018 meeting on the transgender.                              transgender policy            N   predecisional
                PrivWi   PrivWi              Email between DoD personnel discussing media items       Deliberations regarding the
                thhold   thhold    11/15/201 related to TG including sex reassignment surgery and     implementation of the             Not
 DoD00090527    07549    07551             7 accessions standards                                     transgender policy            N   deliberative
                                                                                                      Deliberations regarding the
                                             Deliberative presentation from DHA on several lines of   formulation of the
                                             effort within the DoD medical community including        transgender policy;
                PrivWi   PrivWi              the Transgender Policy. Contains goals and               Deliberations regarding the
                thhold   thhold              deliverables among many lines of effort. Contains        implementation of the
 DoD00092655    07552    07560     9/27/2015 "initial thoughts" of DoD on various issues.             transgender policy            Y
                PrivWi   PrivWi              Email RE_ Formal Coordination DRAFT Transgender          Deliberations regarding the
                thhold   thhold              Implementation Guidance for SD Signature Friday 1        rescission of the                 Not
 DoD00093836    07561    07562     8/30/2017 Sep (UNCLASSIFIED).msg                                   transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email conversation regarding transgender in the          implementation of the             Not
 DoD00095186    07563 07566         8/7/2017 workforce nad TITLE VII                                  transgender policy            N   predecisional




                                                                           59
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 60 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                    Description                   Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Email conversation regarding transgender in the        implementation of the             Not
 DoD00095231    07567 07570       8/5/2017 workforce                                              transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Email conversation on POTUS memo on transgender        implementation of the             Not
 DoD00095320    07571 07572       8/3/2017 policy                                                 transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi              Email conversation regarding the contents of a draft   Deliberations regarding the
                thhold thhold              memorandum on transgender issues for the Secretary     implementation of the             Not
 DoD00097078    07573 07573      6/25/2017 of Defense.                                            transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Document with questions re: Transgender Hard Q & A     implementation of the
 DoD00097086    07574 07584      6/27/2016 for new Carter TG policy Rollout                       transgender policy            Y
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Email conversation regarding transgender medical       implementation of the             Not
 DoD00097110    07585 07585      6/24/2017 question and deployability                             transgender policy            N   predecisional




                                                                       60
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 61 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                       Description                   Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi              Email conversation regarding Morning News of Note.        Deliberations regarding the
                thhold thhold              Contains deliberations on response to Congressional       implementation of the             Not
 DoD00097361    07586 07590      6/14/2017 inquiry and press.                                        transgender policy            N   predecisional
                                           Memorandum from the Deputy Secretary of Defense
                                           for the Secretary of Defense with the subject             Deliberations regarding the
                                           "Accession of Transgender Service Members."               formulation of the
                                           Contains recommendations from the Services on             transgender policy;
                PrivWi PrivWi              accessions and contains handwritten notes from the        Deliberations regarding the
                thhold thhold              Deputy Secretary of Defense concerning his                implementation of the             Not
 DoD00099005    07591 07592      4/27/2017 recommendation.                                           transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                                                                        implementation of the             Not
 DoD00101527    07593 07615       2/1/2017 Doc Draft of SECDEF speech.                               transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi              Draft Memorandum for Record on the Department's           Deliberations regarding the
                thhold thhold              progress on several area inititives, including military   implementation of the             Not
 DoD00102412    07616 07639      12/5/2016 personnel                                                 transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi              List of deliberative transition papers that various DoD   Deliberations regarding the
                thhold thhold              elements were working on developing, including a          implementation of the             Not
 DoD00103486    07640 07640      9/21/2016 paper on the DoD Transgender policy.                      transgender policy            N   predecisional




                                                                          61
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 62 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                Deliberative email discussion between DoD personnel    Deliberations regarding the
                thhold   thhold                regarding media coverage of the Transgender Policy     implementation of the             Not
 DoD00103842    07641    07643     11/2/2016   development                                            transgender policy            N   predecisional
                PrivWi   PrivWi                RE_ Clearance of _DTM Military Service of              Deliberations regarding the
                thhold   thhold                Transgender Service Members_ (DOPSR Case 16-D-         implementation of the             Not
 DoD00108913    07644    07649     7/11/2016   0107).msg                                              transgender policy            N   predecisional
                PrivWi   PrivWi                Deliberative email conversation between DoD            Deliberations regarding the
                thhold   thhold                personnel regarding the development of responses to    formulation of the                Not
 DoD00109024    07650    07654      7/8/2016   Secretary of Defense questions and answers             transgender policy            N   predecisional
                PrivWi   PrivWi                Deliberative email regarding the staffing of several   Deliberations regarding the
                thhold   thhold                discussion papers as they are moving through the       implementation of the
 DoD00109587    07655    07655     6/30/2016   staffing process.                                      transgender policy            Y
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                                                                       implementation of the
 DoD00109897    07656    07656     6/29/2016 FW_ Final DoDI.msg                                       transgender policy            Y
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Doc of TG Remarks Outline Draft docx to announce         implementation of the
 DoD00109918    07657    07662     6/29/2016 Carter policy                                            transgender policy            Y
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Doc of TG Remarks Outline Draft docx to announce         implementation of the
 DoD00110030    07663    07667     6/28/2016 Carter policy                                            transgender policy            Y
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Draft document with questions from SECDEF Carter         formulation of the
 DoD00110070    07668    07669     6/28/2016 with draft answers regarding transgender policy.         transgender policy            Y
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Doc of TG Remarks Outline Draft docx to announce         implementation of the
 DoD00110081    07670    07675     6/28/2016 Carter policy                                            transgender policy            Y




                                                                          62
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 63 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                             Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                       Description                   Y/N Notes
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
                PrivWi PrivWi                                                                          Deliberations regarding the
                thhold thhold                                                                          implementation of the
 DoD00110604    07676 07676        6/22/2016 RE: DSD's call with HHS DepSec Wakefield                  transgender policy            Y
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
                PrivWi PrivWi                                                                          Deliberations regarding the
                thhold thhold                Email discussion of transgender media coverage and        implementation of the             Not
 DoD00110725    07677 07679        6/21/2016 rollout.                                                  transgender policy            N   deliberative
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
                PrivWi PrivWi                                                                          Deliberations regarding the
                thhold thhold                                                                          implementation of the
 DoD00111484    07680 07681         6/5/2016 Email Re_ DRAFT SD FoTF Implementation Memo .msg          transgender policy            Y
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
                PrivWi PrivWi                                                                          Deliberations regarding the
                thhold thhold                Deliberative talking about regarding the rollout of the   implementation of the
 DoD00111596    07682 07683         6/3/2016 Transgender Policy across the Department                  transgender policy            Y
                                                                                                       Deliberations regarding
                PrivWi   PrivWi              Email with subject line "Re_ Rand Study_NYT."             communications with the
                thhold   thhold              Contains deliberations concerning how to respond to       press concerning                  Not
 DoD00112485    07684    07687     5/15/2016 press.                                                    transgender policy            N   deliberative
                PrivWi   PrivWi                                                                        Deliberations regarding the
                thhold   thhold                                                                        formulation of the
 DoD00112580    07688    07690     5/12/2016 RE_ Medical questions re_ TG .msg                         transgender policy            Y
                PrivWi   PrivWi                                                                        Deliberations regarding the
                thhold   thhold                                                                        formulation of the
 DoD00112622    07691    07695     5/12/2016 Doc of UPDATE MEMO 5.13_bf edits.docx                     transgender policy            Y


                                                                           63
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 64 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                     Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                 Description                   Y/N Notes
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                                                                                               Deliberations regarding the
                                                                                               implementation of the
                                                                                               transgender policy;
                PrivWi PrivWi                                                                  Deliberations regarding the
                thhold thhold              Circulating draft document containing material      rescission of the                 Not
 DoD00116993    07696 07698      1/17/2017 relevant to transgender policy                      transgender policy            N   predecisional
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                PrivWi PrivWi                                                                  Deliberations regarding the
                thhold thhold              Email conversation regarding DepSecDef attendance   implementation of the             Not
 DoD00116997    07699 07700      1/13/2017 at a transgender policy briefing                    transgender policy            N   predecisional
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                PrivWi PrivWi              Document containing memo written at end of Obama    Deliberations regarding the
                thhold thhold              administration discussing accomplishments of        implementation of the             Not
 DoD00117019    07701 07719      12/7/2016 administration including transgender policy.        transgender policy            N   predecisional
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                PrivWi PrivWi                                                                  Deliberations regarding the
                thhold thhold    12/13/201 Email regarding a READ-AHEAD: Transgender Update    implementation of the             Not
 DoD00117233    07720 07723              6 for the Deputy Secretary of Defense                 transgender policy            N   predecisional
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                PrivWi PrivWi                                                                  Deliberations regarding the
                thhold thhold    12/13/201 DepSecDef Talking Points - Transgender              implementation of the             Not
 DoD00117235    07724 07724              6 implementation plan.docx                            transgender policy            N   predecisional



                                                                        64
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 65 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                    Description                   Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Draft transgender policy guidance Handbook of Carter   implementation of the             Not
 DoD00117409    07725 07775      8/17/2016 policy                                                 transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Deliberative email between DoD personnel discussing    implementation of the             Not
 DoD00117435    07776 07776      7/21/2016 TG Training Materials                                  transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Email between DoD personnel discussing transgender     implementation of the             Not
 DoD00117446    07777 07779      11/3/2016 medical issue.                                         transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi              Discussions between attorneys and senior               Deliberations regarding the
                thhold thhold    10/25/201 policymakers regarding impacts of transgender policy   implementation of the             Not
 DoD00117461    07780 07784              6 in DoD schools and unique overseas environments        transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold              Deliberative email between DoD personnel regarding     implementation of the             Not
 DoD00117552    07785 07786      7/25/2016 weekly TG Q&A Roll-Up.msg                              transgender policy            N   predecisional




                                                                        65
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 66 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email between DoD personnel discussing edits to a        implementation of the             Not
 DoD00117750    07787 07787        9/23/2016 transgender policy talking paper                         transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Deliberative email conversation regarding exceptions     implementation of the             Not
 DoD00117795    07788 07788        8/23/2016 to policy templates to the transgender policy            transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                Email re: Deliberative email conversation between        Deliberations regarding the
                thhold thhold      10/14/201 DoD personnel regarding Draft TG Training policy with    implementation of the             Not
 DoD00117840    07789 07789                6 service inputs                                           transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                                                                       implementation of the             Not
 DoD00117876    07790    07793      8/5/2016 EMail RE: TG Accession Guidance to recruiting.msg        transgender policy            N   predecisional
                PrivWi   PrivWi              Document titled Air Force Transgender In-Serivce         Deliberations regarding the
                thhold   thhold    10/20/201 Education and Training Plan. Contains plans for          implementation of the             Not
 DoD00117939    07794    07796             6 training on the transgender policy.                      transgender policy            N   predecisional
                                             Draft copy of handbook titled "Transgender Service in    Deliberations regarding the
                                             the U.S. Military: An Implementation Handbook."          formulation of the
                                             Labled "Version 26" and "Not for Distribution // Draft   transgender policy;
                PrivWi PrivWi                Deliberative Document." Contains draft deliberations     Deliberations regarding the
                thhold thhold                concerning how commanders can implement DoD's            implementation of the             Not
 DoD00118092    07797 07868        9/29/2016 policy.                                                  transgender policy            N   predecisional



                                                                           66
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 67 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                             Draft copy of transgender handbook for commanders.       transgender policy;
                PrivWi PrivWi                Labeled "Draft Deliberative Document." Version 25 of     Deliberations regarding the
                thhold thhold                the draft. Contains draft deliberations concerning how   implementation of the             Not
 DoD00118103    07869 07940        9/27/2016 commanders can implement DoD's policy.                   transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                EMail re: DoDI 1300.28 Query for Future Efforts on       Deliberations regarding the
                thhold thhold                Researching Warfighter Readiness                         implementation of the             Not
 DoD00118162    07941 07944        9/20/2016 (UNCLASSIFIED).msg                                       transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                                                                       implementation of the             Not
 DoD00118203    07945    07946      8/4/2016 Email re: Transgender Ques Bank UPR002216-16.msg         transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Doc of AMSWG_ADHD_AnxietyBackground_PC.docx              implementation of the             Not
 DoD00118902    07947    07948     1/17/2018 information                                              transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold    11/30/201 DoDI 6130.03_Draft 2015.12.9.2015 tracked                implementation of the
 DoD00118963    07949    08009             5 changes.docx                                             transgender policy            Y
                PrivWi   PrivWi              Email between DoD personnel discussing changes to        Deliberations regarding the
                thhold   thhold              DoD transgender medical policy and possible rereview     implementation of the             Not
 DoD00119177    08010    08013     5/15/2017 of the policy                                            transgender policy            N   predecisional
                                             Info Memo with the subject "Department of Defense
                                             6130.03, “Medical Standards for Appointment,             Deliberations regarding the
                                             Enlistment, or Induction in the Military Services”       formulation of the
                                             Status Update and Way Forward." Contains                 transgender policy;
                PrivWi PrivWi                deliberative discussions concerning transgender policy   Deliberations regarding the
                thhold thhold                and DoD Instruction 6130.03 and recommendations          implementation of the             Not
 DoD00119437    08014 08016         3/7/2017 for next steps.                                          transgender policy            N   predecisional


                                                                          67
                                 Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 68 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date             Title/Description                                       Description                   Y/N Notes
                 PrivWi PrivWi                                                                        Deliberations regarding the
                 thhold thhold                Document discussing background on the DoDI 6130.03      implementation of the             Not
 DoD00119457 08017 08018         2/24/2017    and includes recommended next steps.                    transgender policy            N   predecisional
                 PrivWi PrivWi                Email between DoD personnel discussing the              Deliberations regarding the
                 thhold thhold                Accession Medical Standards Working Group meeting       formulation of the                Not
 DoD00119530 08019 08024         1/19/2017    and review process.                                     transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
               PrivWi   PrivWi                                                                        Deliberations regarding the
               thhold   thhold    12/19/201 Email between DoD personnel discussing issuances          implementation of the             Not
 DoD00119605   08025    08026             6 spreadsheet.                                              transgender policy            N   predecisional
               PrivWi   PrivWi                                                                        Deliberations regarding the
               thhold   thhold                                                                        implementation of the             Not
 DoD00119856   08027    08040     2/23/2017 DoDI 6130.03 Army Final SD 818.docx                       transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                                                                                                      Deliberations regarding the
                                                                                                      implementation of the
                                                                                                      transgender policy;
               PrivWi PrivWi                                                                          Deliberations regarding the
               thhold thhold                Deliberative discussions concerning transgender policy    rescission of the                 Not
 DoD00120101   08041 08053        2/24/2017 and DoD Instruction 6130.03                               transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
               PrivWi   PrivWi              Deliberative discussions re: transgender medical policy   Deliberations regarding the
               thhold   thhold              and stability in preferred gender and reqts of medical    implementation of the             Not
 DoD00120186   08054    08054     4/19/2017 provider                                                  transgender policy            N   predecisional
               PrivWi   PrivWi              Deliberations regarding implementation of                 Deliberations regarding the
               thhold   thhold              transgender accessions policy and coordination of new     implementation of the             Not
 DoD00120662   08055    08058     3/26/2018 policy                                                    transgender policy            N   predecisional



                                                                          68
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 69 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date          Title/Description                                          Description                   Y/N Notes
                 PrivWi PrivWi                                                                        Deliberations regarding the
                 thhold thhold 10/31/201 Slides showing efforts of Informatics office including       rescission of the                 Not
 DoD00120855 08059 08077                 4 transgender.                                               transgender policy            N   predecisional
                                           Excel file titled "MHS Issuances & Publications
                                           Dashboard - JANUARY 2017 (results of DECEMBER
                 PrivWi PrivWi             2016 data call)." Contains deliberations regarding         Deliberations regarding the
                 thhold thhold             timelines for transgender policy and other regulatory      implementation of the             Not
 DoD00121158 08078 08078         4/14/2014 changes.                                                   transgender policy            N   predecisional
                                           Draft DODI 6130.03 titled "MEDICAL STANDARDS FOR
                 PrivWi PrivWi             APPOINTMENT, ENLISTMENT, OR INDUCTION IN THE               Deliberations regarding the
                 thhold thhold             MILITARY SERVICES." Contains track changes with            implementation of the             Not
 DoD00121436 08079 08131         7/10/2017 recommended edits.                                         transgender policy            N   predecisional
                 PrivWi PrivWi                                                                        Deliberations regarding the
                 thhold thhold             Email between DoD personnel answering a                    formulation of the                Not
 DoD00121505 08132 08132         4/11/2017 transgender legal research question.                       transgender policy            N   predecisional
                 PrivWi PrivWi             Discussion between agency personnel discussing             Deliberations regarding the
                 thhold thhold             leadership feedback on proposed transgender policy         implementation of the             Not
 DoD00121530 08133 08135         3/30/2017 implementation                                             transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Deliberative discussions concerning transgender policy   implementation of the             Not
 DoD00121552    08136    08137     2/24/2017 and DoD Instruction 6130.03                              transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold                                                                       implementation of the             Not
 DoD00121596    08138    08191     9/19/2016 Doc of TAB A_DoDI 6130.03_2016.9.19.doc                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Doc of TAB A_DoDI 6130.03_2016.8.1_HRPO                  formulation of the                Not
 DoD00121617    08192    08244     8/22/2016 comments.doc                                             transgender policy            N   predecisional
                                             Excel file titled "MHS Issuances & Publications
                PrivWi PrivWi                Dashboard - Results of AUGUST 2016 Data Call."           Deliberations regarding the
                thhold thhold                Contains deliberations regarding timelines for           implementation of the             Not
 DoD00121624    08245 08245        4/14/2014 transgender policy and other regulatory changes.         transgender policy            N   predecisional


                                                                          69
                               Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 70 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                    Description                   Y/N Notes
                 PrivWi PrivWi                                                                    Deliberations regarding the
                 thhold thhold               Email RE: Internal Coordination Package for DoDI     implementation of the             Not
 DoD00121637 08246 08247          8/1/2016   6130.03.msg                                          transgender policy            N   predecisional
                 PrivWi PrivWi               Document containing issuance comments for            Deliberations regarding the
                 thhold thhold               Guidance for Treatment of Gender Dysphoria for       implementation of the             Not
 DoD00121655 08248 08258         7/18/2016   Active Duty Service Members.                         transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy;
               PrivWi PrivWi                                                                      Deliberations regarding the
               thhold thhold              Doc of Medical waiver request for a specific service    rescission of the                 Not
 DoD00122253   08259 08259      3/15/2018 member.                                                 transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy;
               PrivWi PrivWi                                                                      Deliberations regarding the
               thhold thhold              E-mail between DoD personnel regarding study in light   rescission of the                 Not
 DoD00122456   08260 08260      2/22/2018 of current transgender policy announcements.            transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                                                                                                  Deliberations regarding the
                                                                                                  implementation of the
                                                                                                  transgender policy;
               PrivWi PrivWi                                                                      Deliberations regarding the
               thhold thhold              Email between DoD personnel discussing medical          rescission of the                 Not
 DoD00122772   08261 08261      1/19/2018 research on transgender policy.                         transgender policy            N   predecisional



                                                                         70
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 71 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                                                                                                      Deliberations regarding the
                                                                                                      implementation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                                                                         rescission of the                 Not
 DoD00122773    08262 08265        1/19/2018 Document containing analysis of research material.       transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy; email
                                                                                                      conversation regarding
                PrivWi PrivWi                                                                         deployability based on
                thhold thhold      11/29/201 email re: clinical experience treating transgender       hormone therapy during
 DoD00123121    08266 08266                7 individuals in the Army                                  transition                    Y
                                             Email with subject "Re: Update on my UPR004797-17:
                PrivWi   PrivWi              Request Approval to Include Sexual Orientation           Deliberations regarding the
                thhold   thhold    11/20/201 Question on Survey." Email chain was between DoD         formulation of the
 DoD00123249    08267    08275             7 personnel regarding the questions to ask on a survey.    transgender policy            Y
                PrivWi   PrivWi              email regarding the DoD response to the media at an      Deliberations regarding the
                thhold   thhold    11/17/201 event at Walter Reed that involved a gender transition   implementation of the             Not
 DoD00123272    08276    08277             7 surgery.                                                 transgender policy            N   deliberative
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                email regarding memo to DHA regarding current            implementation of the             Not
 DoD00124469    08278 08280         9/5/2017 transgender policies and surgical care.                  transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Deliberative discussions concerning transgender policy   implementation of the             Not
 DoD00124517    08281 08332        7/28/2017 and DoD Instruction 6130.03                              transgender policy            N   predecisional

                                                                          71
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 72 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                     Description                   Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold              Email between DoD personnel discussing transgender      implementation of the             Not
 DoD00124536    08333 08335      8/25/2017 media query.                                            transgender policy            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold              Email between DoD personnel discussing briefing of      implementation of the             Not
 DoD00124558    08336 08336      8/18/2017 TG policy to new Dept senior leaders                    transgender policy            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi              Deliberative email conversation between DoD             Deliberations regarding the
                thhold thhold              personnel regarding a question on a gender dysphoria    implementation of the             Not
 DoD00124624    08337 08339       8/9/2017 diagnosis                                               transgender policy            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold              internal deliberations on the DoD interim transgender   implementation of the             Not
 DoD00124688    08340 08340       8/2/2017 policy guidelines                                       transgender policy            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                                                                                                   Deliberations regarding the
                                                                                                   implementation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                                                                      Deliberations regarding the
                thhold thhold              Email re: Deliberative discussions concerning           rescission of the                 Not
 DoD00124747    08341 08341      7/27/2017 transgender policy and impact of POTUS tweet            transgender policy            N   predecisional



                                                                        72
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 73 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                              Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                        Description                   Y/N Notes
                                                                                                        Deliberations regarding the
                                                                                                        formulation of the
                                                                                                        transgender policy;
                PrivWi PrivWi                                                                           Deliberations regarding the
                thhold thhold                Email between DoD personnel providing medical input        implementation of the             Not
 DoD00124898    08342 08344        7/11/2017 to transgender accessions policy discussions.              transgender policy            N   predecisional
                                                                                                        Deliberations regarding
                PrivWi   PrivWi              Draft slides: Defense Healthcare Management Systems        Defense Healthcare
                thhold   thhold              Senior Military Medical Action Council. Labeled "FOIA      Management Systems                Not
 DoD00124924    08345    08357     7/12/2017 Exemption 5 (Pre-decisional/deliberative)."                priorities                    N   predecisional
                PrivWi   PrivWi              Email between DoD personnel involving updates to           Deliberations regarding the
                thhold   thhold              transgender policy slides to update new senior officials   implementation of the             Not
 DoD00124925    08358    08360      7/8/2017 on TG policy                                               transgender policy            N   predecisional
                PrivWi   PrivWi                                                                         Deliberations regarding the
                thhold   thhold              Email between DoD personnel discussing revisions to        implementation of the             Not
 DoD00124935    08361    08361      7/6/2017 document.                                                  transgender policy            N   predecisional
                                                                                                        Deliberations regarding the
                                                                                                        formulation of the
                                                                                                        transgender policy;
                PrivWi PrivWi                                                                           Deliberations regarding the
                thhold thhold                Draft and undated red-line version of DoD Instruction      implementation of the             Not
 DoD00125043    08362 08414        4/19/2017 6130.03 which includes comments in the margins             transgender policy            N   predecisional
                                                                                                        Deliberations regarding the
                                                                                                        formulation of the
                                                                                                        transgender policy;
                PrivWi PrivWi                                                                           Deliberations regarding the
                thhold thhold                                                                           implementation of the             Not
 DoD00125208    08415 08415         6/8/2017 Draft slides, draft info paper, and discussion.            transgender policy            N   predecisional
                                                                                                        Deliberations regarding the
                                                                                                        formulation of the
                                                                                                        transgender policy;
                PrivWi PrivWi                                                                           Deliberations regarding the
                thhold thhold                Email between DoD personnel discussing transgender         implementation of the             Not
 DoD00125250    08416 08416         6/7/2017 medical studies.                                           transgender policy            N   predecisional


                                                                            73
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 74 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                        Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi              Email summary of the ongoing efforts to develop            Deliberations regarding the
                thhold thhold              different policies, including accession medical            implementation of the             Not
 DoD00125271    08417 08417       6/2/2017 standards involving transgender service members            transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold              Email chain regarding policy issues relating to surgical   implementation of the             Not
 DoD00125304    08418 08421      5/26/2017 and medicial treatment of transgender individuals          transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold              Email chain regarding policy issues relating to            implementation of the             Not
 DoD00125306    08422 08424      5/26/2017 treatment of transgender individuals                       transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi              Email chain regarding policy issues surrounding            Deliberations regarding the
                thhold thhold              treatment of non-service member transgender                implementation of the             Not
 DoD00125349    08425 08425      5/19/2017 individuals                                                transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                                                                                                      Deliberations regarding the
                                                                                                      implementation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold              Email chain discussing developments in policies            rescission of the                 Not
 DoD00125409    08426 08427       5/3/2017 regarding service of transgender individuals               transgender policy            N   predecisional



                                                                          74
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 75 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                        Description                   Y/N Notes
                                             Info Memo with the subject "Department of Defense
                                             6130.03, “Medical Standards for Appointment,             Deliberations regarding the
                                             Enlistment, or Induction in the Military Services”       formulation of the
                                             Status Update and Way Forward." Contains                 transgender policy;
                PrivWi PrivWi                deliberative discussions concerning transgender policy   Deliberations regarding the
                thhold thhold                and DoD Instruction 6130.03 and recommendations          implementation of the             Not
 DoD00125595    08428 08430         3/7/2017 for next steps.                                          transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Document containing a list of questions from congress    implementation of the             Not
 DoD00125599    08431 08440         3/4/2017 including transgender questions.                         transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Email conversation regarding number of transgender       implementation of the             Not
 DoD00125606    08441    08442      3/3/2017 service members on active duty.                          transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Meeting notes from the Policy Advisory Council with      formulation of the                Not
 DoD00125685    08443    08446     2/15/2017 Tg discussion                                            transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold    10/16/201 Materials relating to Medical Deputies Action Group      implementation of the             Not
 DoD00125784    08447    08447             3 meeting.                                                 transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email re: DHSA memo on guidance of medical care and      implementation of the             Not
 DoD00125788    08448 08450        1/25/2017 TG active duty service members                           transgender policy            N   predecisional




                                                                          75
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 76 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                          Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                    Description                   Y/N Notes
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                                                                                                    Deliberations regarding the
                                                                                                    implementation of the
                                                                                                    transgender policy;
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Draft document containing overview of policy efforts   rescission of the                 Not
 DoD00125936    08451    08455     12/9/2016 including transgender.                                 transgender policy            N   predecisional
                PrivWi   PrivWi              Email between DoD personnel circulating and            Deliberations regarding the
                thhold   thhold              discussing transgender info paper on GD and Active     implementation of the             Not
 DoD00125981    08456    08459     12/6/2016 duty service members                                   transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email between DoD personnel discussing roles and       implementation of the             Not
 DoD00126369    08460    08462     9/30/2016 responsibilities for transgender policy.               transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email between DoD personnel following up on            implementation of the             Not
 DoD00126475    08463    08466     9/23/2016 discussion from meeting.                               transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email between DoD personnel discussing language for    implementation of the             Not
 DoD00126546    08467    08467     9/19/2016 briefing bullets.                                      transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email between DoD personnel discussing media           implementation of the             Not
 DoD00126607    08468    08473     9/14/2016 inquiry about particular transgender service member.   transgender policy            N   predecisional
                PrivWi   PrivWi                                                                     Deliberations regarding the
                thhold   thhold              Email between DoD discussing data gathering for        implementation of the             Not
 DoD00126671    08474    08477      9/6/2016 presentation slides.                                   transgender policy            N   predecisional
                                                                                                    Deliberations regarding the
                                                                                                    formulation of the
                                                                                                    transgender policy;
                PrivWi PrivWi                                                                       Deliberations regarding the
                thhold thhold                Email between DoD personnel discussing speaker for     implementation of the             Not
 DoD00126833    08478 08481        8/15/2016 event.                                                 transgender policy            N   predecisional



                                                                          76
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 77 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                     Description                   Y/N Notes
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold              Email between DoD personnel providing information       implementation of the             Not
 DoD00126988    08482    08484     3/13/2018 for transgender study proposal.                         transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold    11/20/201 Email between DoD personnel regarding transgender       formulation of the
 DoD00127480    08485    08490             7 survey.                                                 transgender policy            Y
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                                                                                                     Deliberations regarding the
                                                                                                     implementation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                Email between DoD personnel circulating and             Deliberations regarding the
                thhold thhold                discussing confirmation prep materials including        rescission of the                 Not
 DoD00128121    08491 08492        9/20/2017 transgender materials.                                  transgender policy            N   deliberative
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                                                                                                     Deliberations regarding the
                                                                                                     implementation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                Email chain discussing development of policy            rescission of the                 Not
 DoD00128205    08493 08499        9/13/2017 information concerning transgender service members      transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                Email chain discussing formulation of the interim       implementation of the             Not
 DoD00128207    08500 08502        9/12/2017 guidance on TG policy with talkingpoints and Q and A.   transgender policy            N   predecisional



                                                                          77
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 78 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                           Privilege Basis and           Priv.
 DOCID           Bates Bates Date          Title/Description                                         Description                   Y/N Notes
                 PrivWi PrivWi                                                                       Deliberations regarding the
                 thhold thhold             Email concerning draft guidance for treatment of          formulation of the                Not
 DoD00128253 08503 08503          9/8/2017 transgender service members                               transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                  Email chain regarding interim guidance for treatment  Deliberations regarding the
                thhold thhold                  of transgender service members during policy          implementation of the             Not
 DoD00128308    08504 08504        8/31/2017   rereview                                              transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi PrivWi                                                                        Deliberations regarding the
                thhold thhold                  Email chain regarding interim guidance for treatment  implementation of the             Not
 DoD00128310    08505 08506        8/31/2017   of transgender service members                        transgender policy            N   predecisional
                                                                                                     Deliberations regarding the
                                                                                                     formulation of the
                                                                                                     transgender policy;
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                Email chain regarding the formulation of transgender  implementation of the             Not
 DoD00128463    08507    08509      8/9/2017   policy                                                transgender policy            N   predecisional
                PrivWi   PrivWi                Email re: Deliberations on interim transgender policy Deliberations regarding the
                thhold   thhold                and waivers for TG related surgical procedures and    rescission of the                 Not
 DoD00128526    08510    08512      8/3/2017   evaluations                                           transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                Document titled: Service Member Transgender Health rescission of the                    Not
 DoD00128579    08513    08513     7/26/2017   Care                                                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                Talking paper on Service Member Transgender Health rescission of the                    Not
 DoD00128586    08514    08514     7/26/2017   Care                                                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                      Deliberations regarding the
                thhold   thhold                Email between DoD personnel formulating response to rescission of the                   Not
 DoD00128620    08515    08516     7/26/2017   POTUS tweet.                                          transgender policy            N   predecisional



                                                                          78
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 79 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                        Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                  Description                   Y/N Notes
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold              Email between DoD personnel gathering data for the   implementation of the             Not
 DoD00128705    08517    08518     7/19/2017 House Armed Services Committee.                      transgender policy            N   predecisional
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold              Email between DoD personnel circulating cost         implementation of the             Not
 DoD00128723    08519    08522     7/17/2017 information relating to transgender treatment.       transgender policy            N   predecisional
                PrivWi   PrivWi                                                                   Deliberations regarding the
                thhold   thhold              Email between DoD personnel involving slides for     implementation of the             Not
 DoD00128787    08523    08523      7/7/2017 Transgender Senior Implementation Group Meeting.     transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                Configuration and meeting frequency and attendee     Deliberations regarding the
                thhold thhold                lists of working groups on TG medical issues;        implementation of the             Not
 DoD00128886    08524 08524        6/26/2017 discussions thereof.                                 transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold      11/25/201                                                      implementation of the             Not
 DoD00128926    08525 08533                6 Slides titled: Information Brief Transgender Care    transgender policy            N   predecisional
                                                                                                  Deliberations regarding the
                                                                                                  formulation of the
                                                                                                  transgender policy;
                PrivWi PrivWi                                                                     Deliberations regarding the
                thhold thhold                Discussion re M31 of the AF Medical Standards        implementation of the             Not
 DoD00128951    08534 08535        6/19/2017 Directory revisions and related talking points.      transgender policy            N   predecisional




                                                                           79
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 80 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                        Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi              Email between DoD personnel circulating notes from         Deliberations regarding the
                thhold thhold              Health Affairs staff meeting discussing transgender        implementation of the             Not
 DoD00128968    08536 08537      6/12/2017 status implementation                                      transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold              Email chain addressing policy development concerning       implementation of the             Not
 DoD00129033    08538 08542      5/26/2017 transgender care of service member dependents              transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold              Slides providing oversight to HSPO office structure and    implementation of the             Not
 DoD00129056    08543 08544      5/19/2017 functions.                                                 transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold    10/31/201 Slides for DoD health symposium including                  implementation of the             Not
 DoD00129060    08545 08586              4 transgender.                                               transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi              Email chain discussing policy developments being           Deliberations regarding the
                thhold thhold              tracked by DHH's Health Services Policy and Oversight,     implementation of the             Not
 DoD00129070    08587 08587      5/19/2017 including accession policies for transgender individuals   transgender policy            N   predecisional




                                                                         80
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 81 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                              Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                        Description                   Y/N Notes
                                                                                                        Deliberations regarding the
                                                                                                        formulation of the
                                                                                                        transgender policy;
                PrivWi PrivWi                                                                           Deliberations regarding the
                thhold thhold                Email chain regarding the development of accession         implementation of the             Not
 DoD00129161    08588 08594        4/10/2017 policies for transgender individuals                       transgender policy            N   predecisional
                                                                                                        Deliberations regarding the
                                                                                                        formulation of the
                                                                                                        transgender policy;
                PrivWi PrivWi                                                                           Deliberations regarding the
                thhold thhold                Email between DoD personnel circulating talking            implementation of the             Not
 DoD00129191    08595 08596        3/24/2017 points including transgender talking points.               transgender policy            N   predecisional
                                             Draft Info Memo with the subject "Department of
                                             Defense 6130.03, “Medical Standards for
                                             Appointment, Enlistment, or Induction in the Military      Deliberations regarding the
                                             Services” Status Update and Way Forward." Contains         formulation of the
                                             deliberative discussions concerning transgender policy     transgender policy;
                PrivWi   PrivWi              and DoD Instruction 6130.03 and recommendations            Deliberations regarding the
                thhold   thhold              for next steps. Contains track changes with                implementation of the             Not
 DoD00129237    08597    08599      3/7/2017 recommended edits from Terry Adirim, DHA.                  transgender policy            N   predecisional
                PrivWi   PrivWi                                                                         Deliberations regarding the
                thhold   thhold                Email between DoD personnel discussing potential         implementation of the             Not
 DoD00129260    08600    08601      3/3/2017   DoDI edits.                                              transgender policy            N   predecisional
                PrivWi   PrivWi                Email between DoD personnel circulating and              Deliberations regarding the
                thhold   thhold    12/31/201   discussing transgender info paper and specific medical   implementation of the             Not
 DoD00129472    08602    08606             6   procedures                                               transgender policy            N   predecisional
                PrivWi   PrivWi                Slides titled: Information Brief Transgender Care.       Deliberations regarding the
                thhold   thhold                Contains proposed next steps on implementing             implementation of the             Not
 DoD00129590    08607    08615     12/7/2016   transgender policy.                                      transgender policy            N   predecisional
                PrivWi   PrivWi                Slides titled: Information Brief Transgender Care        Deliberations regarding the
                thhold   thhold    11/25/201   related to TG medical issues and data re: gender         implementation of the             Not
 DoD00129611    08616    08617             6   dysphoria                                                transgender policy            N   predecisional




                                                                           81
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 82 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                   Description                   Y/N Notes
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi PrivWi                Email between DoD personnel discussing transgender    Deliberations regarding the
                thhold thhold      11/22/201 medical data and active duty service members under    implementation of the             Not
 DoD00129632    08618 08618                6 Carter policy                                         transgender policy            N   predecisional
                                                                                                   Deliberations regarding the
                                                                                                   formulation of the
                                                                                                   transgender policy;
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Slides titled: TRANSGENDER SERVICE POLICY             implementation of the             Not
 DoD00129633    08619    08627      9/8/2016 Implementation Update                                 transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold    10/15/201 Email between DoD personnel clarifying an aspect of   implementation of the             Not
 DoD00129805    08628    08630             6 transgender medical policy.                           transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email between DoD personnel regarding transgender     implementation of the             Not
 DoD00129830    08631    08633     10/4/2016 media item.                                           transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email between DoD personnel discussing roles and      implementation of the             Not
 DoD00129839    08634    08634     9/30/2016 responsibilities for transgender policy.              transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold                                                                    implementation of the             Not
 DoD00130030    08635    08635      9/7/2016 Slides titled: Information Brief Transgender Care     transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email between DoD discussing gathering of data for    implementation of the             Not
 DoD00130042    08636    08637      9/6/2016 presentation slides.                                  transgender policy            N   predecisional
                PrivWi   PrivWi              Email between DoD personnel discussing transgender    Deliberations regarding the
                thhold   thhold              data and requests for exceptions to policy re         implementation of the             Not
 DoD00130057    08638    08639     8/31/2016 transgender medical issues                            transgender policy            N   predecisional
                PrivWi   PrivWi                                                                    Deliberations regarding the
                thhold   thhold              Email between DoD personnel discussing reference      implementation of the             Not
 DoD00130080    08640    08640     8/22/2016 materials re: medical guidance for gender dysphoria   transgender policy            N   predecisional



                                                                           82
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 83 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                       Privilege Basis and           Priv.
 DOCID           Bates Bates Date           Title/Description                                    Description                   Y/N Notes
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi              Email between DoD personnel discussing transgender    Deliberations regarding the
                thhold thhold              policy status of implementation guidance of Carter    implementation of the             Not
 DoD00130101    08641 08642      8/16/2016 policy                                                transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Email between DoD personnel circulating transgender   implementation of the             Not
 DoD00130207    08643 08643      3/22/2018 talking points.                                       transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Email between DoD personnel discussing accessions     implementation of the             Not
 DoD00130950    08644 08645       3/9/2018 process and specific transgender applicant.           transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Document containing draft policy Q and A including    implementation of the             Not
 DoD00137262    08646 08646       3/7/2018 transgender policy questions                          transgender policy            N   predecisional
                                                                                                 Deliberations regarding the
                                                                                                 formulation of the
                                                                                                 transgender policy;
                PrivWi PrivWi                                                                    Deliberations regarding the
                thhold thhold              Email between DoD personnel discussing transgender    implementation of the             Not
 DoD00137481    08647 08647      2/15/2018 medical policy follow-up to meeting.                  transgender policy            N   predecisional




                                                                       83
                                  Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 84 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                            Privilege Basis and           Priv.
 DOCID           Bates Bates Date              Title/Description                                      Description                   Y/N Notes
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email between DoD personnel discussing specific          implementation of the             Not
 DoD00137908    08648 08648        4/25/2018 transgender applicants.                                  transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi   PrivWi              Draft PowerPoint presentation on the implementation      Deliberations regarding the
                thhold   thhold              of the DoD policy on miltary service by transgender      implementation of the             Not
 DoD00138140    08649    08657      9/8/2016 individuals                                              transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Email between DoD personnel discussing media             implementation of the             Not
 DoD00138203    08658    08669     9/16/2016 inquiry about particular transgender service member.     transgender policy            N   predecisional
                PrivWi   PrivWi                                                                       Deliberations regarding the
                thhold   thhold              Email between DoD personnel discussing medical           implementation of the
 DoD00138452    08670    08671     6/24/2016 requirements for various medical issues.                 transgender policy            Y
                PrivWi   PrivWi
                thhold   thhold    12/20/201                                                          Deliberations regarding
 DoD00139564    08672    08673             7 Slides titled: Recruiter Preliminary Screening Process   medical screening process     Y
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email between DoD personnel regarding posting of         implementation of the             Not
 DoD00139865    08674 08675        3/14/2018 transgender policy documents online.                     transgender policy            N   predecisional
                                                                                                      Deliberations regarding the
                                                                                                      formulation of the
                                                                                                      transgender policy;
                PrivWi PrivWi                                                                         Deliberations regarding the
                thhold thhold                Email between DoD personnel circulating information      implementation of the             Not
 DoD00139907    08676 08678        2/26/2018 relating to Transgender Care IPT meeting.                transgender policy            N   predecisional



                                                                           84
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 85 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                     Privilege Basis and           Priv.
 DOCID           Bates Bates Date           Title/Description                                  Description                   Y/N Notes
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                PrivWi PrivWi                                                                  Deliberations regarding the
                thhold thhold              Email between DoD personnel regarding IPT meeting   implementation of the             Not
 DoD00139913    08679 08680      2/26/2018 and trasngender updates                             transgender policy            N   predecisional
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                                                                                               Deliberations regarding the
                                                                                               implementation of the
                                                                                               transgender policy;
                PrivWi PrivWi                                                                  Deliberations regarding the
                thhold thhold              Email between DoD personnel regarding specific      rescission of the                 Not
 DoD00140271    08681 08681      3/16/2018 waver requests.                                     transgender policy            N   predecisional
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                                                                                               Deliberations regarding the
                                                                                               implementation of the
                                                                                               transgender policy;
                PrivWi PrivWi                                                                  Deliberations regarding the
                thhold thhold                                                                  rescission of the                 Not
 DoD00142589    08682 08684       3/9/2018 Email between DoD personnel regarding accessions.   transgender policy            N   predecisional
                                                                                               Deliberations regarding the
                                                                                               formulation of the
                                                                                               transgender policy;
                PrivWi PrivWi                                                                  Deliberations regarding the
                thhold thhold              Email between DoD personnel providing answers to    implementation of the             Not
 DoD00142595    08685 08688       3/7/2018 transgender policy question.                        transgender policy            N   predecisional




                                                                       85
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 86 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                             Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                         Description                   Y/N Notes
                                                                                                       Deliberations regarding the
                                                                                                       formulation of the
                                                                                                       transgender policy;
                                                                                                       Deliberations regarding the
                                                                                                       implementation of the
                                                                                                       transgender policy;
                PrivWi PrivWi                                                                          Deliberations regarding the
                thhold thhold              Email between DoD personnel regarding transgender           rescission of the                 Not
 DoD00142871    08689 08718      2/12/2018 survey.                                                     transgender policy            N   predecisional
                                                                                                       Deliberative email between
                PrivWi PrivWi                                                                          DoD personnel regarding
                thhold thhold                                                                          RAND report and                   Not
 DoD00143482    08719 08720      3/30/2016 Email re: updating Hill on status of Carter Policy review   congressional outreach.       N   deliberative
                                                                                                       Deliberative email between
                                                                                                       DoD personnel regarding
                PrivWi PrivWi              Deliberative email conversation between DoD                 publication of NYTimes
                thhold thhold              personnel regarding the proper response to a NYT            editorial on transgender          Not
 DoD00143491    08721 08723       4/4/2016 editorial on the Transgender Policy.                        service members.              N   deliberative
                                                                                                       Deliberative email between
                PrivWi PrivWi                                                                          DoD personnel regarding
                thhold thhold                                                                          DoD transgender policy            Not
 DoD00144734    08724 08726       8/9/2017 Email Re: TG "Holding" Letter on Tg policy rereview         meeting.                      N   predecisional
                                                                                                       Deliberative email between
                PrivWi PrivWi                                                                          DoD personnel regarding
                thhold thhold              FW: Gender Change for Retiree, Dependent,                   DoD transgender                   Not
 DoD00144855    08727 08728       7/6/2017 Contractor (UNCLASSIFIED).msg                               dependent medical policy.     N   predecisional
                                                                                                       Deliberative email between
                PrivWi PrivWi              Deliberative email conversation between DoD                 DoD personnel regarding
                thhold thhold              personnel regarding development of the transgender          DoD transgender medical           Not
 DoD00144928    08729 08731      6/26/2017 policy and specifics on implementation                      policy meeting.               N   predecisional
                                                                                                       Deliberative email between
                PrivWi PrivWi                                                                          DoD personnel regarding
                thhold thhold              Deliberative email conversation regarding the               DoD transgender medical           Not
 DoD00144936    08732 08733      6/24/2017 Transgender policy rollout                                  policy.                       N   predecisional


                                                                          86
                                Case 2:17-cv-01297-MJP Document 551-1 Filed 07/28/20 Page 87 of 87
In Camera Review of 500 DPP Documents
                 Begin End                                                                         Privilege Basis and           Priv.
 DOCID           Bates Bates Date            Title/Description                                     Description                   Y/N Notes
                                                                                                   Deliberative email between
                PrivWi PrivWi                                                                      DoD personnel regarding
                thhold thhold              Email RE_ Assistance Requested of MTP and SCCC          DoD transgender medical           Not
 DoD00145040    08734 08738      2/17/2017 (33.4 KB).msg                                           policy.                       N   predecisional
                                           This is a Department of Defense generated document      Deliberations regarding the
                                           titled "TRANSGENDER SERVICE REVIEW WORKING              formulation of the
                                           GROUP OUTLINE" that is labeled "Draft Deliberative."    transgender policy;
                PrivWi PrivWi              The document contains deliberative materials relating   Deliberations regarding the
 USCG           thhold thhold              to the formulation and implementation of transgender    implementation of the
 00007621       08739 08741      8/18/2015 policy.                                                 transgender policy            Y
                                                                                                   This document is titled
                                                                                                   "Transgender Service in the
                                                                                                   US Military: An
                                                                                                   Implementation
                                                                                                   Handbook." It was
                                                                                                   generated by the
                                                                                                   Department of Defense,
                                                                                                   and it is labeled "Not for
                                                                                                   Distribution/Draft
                                                                                                   Deliberative Document." It
                                                                                                   contains deliberative
                                           Draft DoD document titled "Transgender Service in the   material regarding the
                PrivWi PrivWi              US Military: An Implementation Handbook." Contains      formulation and
 USCG           thhold thhold              draft deliberations concerning how commanders can       implementation of                 Not
 00007707       08742 08813      9/23/2016 implement DoD's policy.                                 transgender policy.           N   predecisional




                                                                       87
